Exhibit 10.27

 

Nixon Peabody LLP

Draft Dated 11/15/17

 

Transcript Document No. 1

 

 

TOWN OF ISLIP INDUSTRIAL DEVELOPMENT AGENCY

 

(TOWN OF ISLIP, NEW YORK)

 

 

and

 

 

FAE HOLDINGS 411519R, LLC

 

______________________________________

 

AMENDED AND RESTATED LEASE AND PROJECT AGREEMENT

______________________________________

 

 

Dated as of November 1, 2017

 

Town of Islip Industrial Development Agency

(FAE Holdings 411519R, LLC/CVD Equipment Corporation 2017 Facility)

 

      

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page

 

ARTICLE I DEFINITIONS

3

   

ARTICLE II REPRESENTATIONS AND COVENANTS

3

   

Section 2.1

Representations and Covenants of Agency

3

Section 2.2

Representations and Covenants of Company

4

   

ARTICLE III CONVEYANCE OF FACILITY SITE; PROJECT WORK AND COMPLETION

5

   

Section 3.1

Agreement to Convey to Agency

5

Section 3.2

Title Report and Survey

5

Section 3.3

Public Authorities Law Representations

6

Section 3.4

Project Work

6

Section 3.5

Identification of Equipment

6

Section 3.6

Certificates of Completion

7

Section 3.7

Remedies to Be Pursued Against Contractors, Subcontractors, Materialmen and
Their Sureties

7

Section 3.8

Reserved

7

   

ARTICLE IV LEASE OF FACILITY RENTAL PROVISIONS

7

   

Section 4.1

Lease of Facility

7

Section 4.2

Duration of Lease Term; Quiet Enjoyment

7

Section 4.3

Rents and Other Amounts Payable

8

Section 4.4

Obligations of Company Hereunder Unconditional

8

Section 4.5

No Warranty of Condition or Suitability by Agency

8

   

ARTICLE V PILOT PAYMENTS; SALES TAX EXEMPTION; MORTGAGE RECORDING TAX EXEMPTION
AND RECAPTURE OF BENEFITS

9

   

Section 5.1

PILOT Payments

9

Section 5.2

Sales Tax Exemption

12

Section 5.3

Mortgage Recording Tax Exemption

16

Section 5.4

Recapture of Agency Benefits

16

   

ARTICLE VI MAINTENANCE, MODIFICATIONS, TAXES AND INSURANCE

19

   

Section 6.1

Maintenance and Modifications of Facility by Company

19

Section 6.2

Installation of Additional Equipment

20

Section 6.3

Taxes, Assessments and Utility Charges

20

Section 6.4

Insurance Required

21

Section 6.5

Additional Provisions Respecting Insurance

23

Section 6.6

Application of Net Proceeds of Insurance

23

Section 6.7

Right of Agency to Pay Taxes, Insurance Premiums and Other Charges

24

   

ARTICLE VII DAMAGE, DESTRUCTION AND CONDEMNATION

24

   

Section 7.1

Damage or Destruction of the Facility

24

Section 7.2

Condemnation

26

Section 7.3

Condemnation of Company-Owned Property

27

Section 7.4

Waiver of Real Property Law Section 227

27

 

i

--------------------------------------------------------------------------------

 

 

Table of Contents (continued)

 

Page

 

ARTICLE VIII SPECIAL COVENANTS

27

   

Section 8.1

Right to Inspect Facility

27

Section 8.2

Hold Harmless Provisions

28

Section 8.3

Company to Maintain Its Existence

29

Section 8.4

Qualification in State

29

Section 8.5

Agreement to File Annual Statements and Provide Information

30

Section 8.6

Books of Record and Account; Financial Statements

30

Section 8.7

Compliance with Orders, Ordinances, Etc

30

Section 8.8

Discharge of Liens and Encumbrances

31

Section 8.9

Depreciation Deductions and Investment Tax Credit

31

Section 8.10

Employment Opportunities; Notice of Jobs

31

Section 8.11

Employment at the Facility

32

   

ARTICLE IX RELEASE OF CERTAIN LAND; ASSIGNMENTS AND SUBLEASING

32

   

Section 9.1

Restriction on Sale of Facility; Release of Certain Land

32

Section 9.2

Removal of Equipment

32

Section 9.3

Assignment and Subleasing

33

Section 9.4

Merger of Agency.

34

   

ARTICLE X EVENTS OF DEFAULT AND REMEDIES

34

   

Section 10.1

Events of Default Defined

34

Section 10.2

Remedies on Default

36

Section 10.3

Remedies Cumulative

37

Section 10.4

Agreement to Pay Attorneys’ Fees and Expenses

37

Section 10.5

No Additional Waiver Implied by One Waiver

37

Section 10.6

Certificate of No Default

37

   

ARTICLE XI EARLY TERMINATION OF LEASE AGREEMENT OPTION IN FAVOR OF COMPANY

37

   

Section 11.1

Early Termination of Lease Agreement

37

Section 11.2

Conditions to Termination of Lease Agreement

38

Section 11.3

Conveyance on Termination

38

   

ARTICLE XII LENDER PROVISIONS

38

   

Section 12.1

Subordination of Lease Agreement

38

Section 12.2

Mortgage and Pledge of Agency’s Interests to Lender

39

Section 12.3

Pledge of Company’s Interest to Lender

39

Section 12.4

Making of Loans; Disbursement of Loan Proceeds

39

Section 12.5

References to Lender, Loan or Mortgage

39

   

ARTICLE XIII ENVIRONMENTAL MATTERS

40

   

Section 13.1

Environmental Representations of the Company

40

Section 13.2

Environmental Covenants of the Company

41

Section 13.3

Survival Provision

43

 

ii

--------------------------------------------------------------------------------

 

 

Table of Contents (continued)

 

Page

 

ARTICLE XIV MISCELLANEOUS

43

   

Section 14.1

Notices

43

Section 14.2

Binding Effect

44

Section 14.3

Severability

44

Section 14.4

Amendments, Changes and Modifications

44

Section 14.5

Execution of Counterparts

44

Section 14.6

Applicable Law

44

Section 14.7

List of Additional Equipment; Further Assurances

44

Section 14.8

Survival of Obligations

44

Section 14.9

Table of Contents and Section Headings Not Controlling

45

Section 14.10

Waiver of Trial by Jury

45

 

iii

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

Legal Description of Real Property

 

EXHIBIT B

Equipment

 

EXHIBIT C

PILOT Schedule

 

EXHIBIT D

Mortgage Requirements

 

EXHIBIT E

Sales Tax Agent Authorization Letter

 

EXHIBIT F

Sales Tax Registry

 

EXHIBIT G

Construction Wage Policy

 

EXHIBIT H

Exceptions to Representations and Warranties of Company

 

EXHIBIT I

Form Tenant Agency Compliance Agreement

 

SCHEDULE A

Schedule of Definitions

 

 

--------------------------------------------------------------------------------

 

 

THIS AMENDED AND RESTATED LEASE AND PROJECT AGREEMENT, originally dated as of
March 1, 2012 and amended and restated as of November 1, 2017 (this “Lease
Agreement”), is between the TOWN OF ISLIP INDUSTRIAL DEVELOPMENT AGENCY, a
public benefit corporation of the State of New York, having its office at 40
Nassau Avenue, Islip, New York 11751 (the “Agency”), and FAE HOLDINGS 411519R,
LLC, a limited liability company duly organized and validly existing under the
laws of the State of New York, having its principal office at 355 South
Technology Drive, Central Islip, New York 11722 (the “Company”).

 

R E C I T A L S

 

WHEREAS, Title 1 of Article 18-A of the General Municipal Law of the State of
New York was duly enacted into law as Chapter 1030 of the Laws of 1969 of the
State of New York (the “State”); and

 

WHEREAS, the aforesaid act authorizes the creation of industrial development
agencies for the Public Purposes of the State; and

 

WHEREAS, the aforesaid act further authorizes the creation of industrial
development agencies for the benefit of the several counties, cities, villages
and towns in the State and empowers such agencies, among other things, to
acquire, construct, reconstruct, renovate, refurbish, equip, lease, sell and
dispose of land and any building or other improvement, and all real and personal
property, including but not limited to machinery and equipment deemed necessary
in connection therewith, whether now in existence or under construction, which
shall be suitable for manufacturing, warehousing, research, commercial,
recreation or industrial facilities, in order to advance job opportunities,
health, general prosperity and the economic welfare of the people of the State
and to improve their standard of living; and

 

WHEREAS, pursuant to and in accordance with the provisions of the aforesaid act,
as amended, and Chapter 47 of the Laws of 1974 of the State, as amended
(collectively, the “Act”), the Agency was created and is empowered under the act
to undertake the Project Work and the leasing of the Facility defined below; and

 

WHEREAS, the Agency has previously provided assistance to the Company and CVD
Equipment Corporation, a New York business corporation (the “Sublessee”), in the
acquisition, construction and equipping of an approximately 120,000 square foot
building (the “Improvements” and the “Equipment”), on approximately 8.0 acres of
land located at 355 South Technology Drive, Central Islip, Suffolk County, New
York (the “Land”; and together with the Improvements and the Equipment, the
“Facility”), which Facility is used by the Sublessee as a manufacturing facility
to process surface treatments or films and coatings on various product lines in
its business as a manufacturer of equipment and materials for the semiconductor
industry (the “Project”); and

 

WHEREAS, the Agency is currently leasing the Facility to the Company pursuant to
a certain Lease Agreement, dated as of March 1, 2012 (the “Original Lease
Agreement”), by and between the Agency and the Company; and

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Company is currently subleasing the Facility to the Sublessee
pursuant to a certain Lease Agreement, dated as of February 9, 2012 (the
“Original Sublease Agreement”), by and between the Company and the Sublessee;
and

 

WHEREAS, the Agency, the Company and the Sublessee previously entered into a
certain Amended and Restated Environmental Compliance and Indemnification
Agreement, dated as of March 1, 2012 (the “Environmental Compliance and
Indemnification Agreement”), by and among the Agency, the Company and the
Sublessee; and

 

WHEREAS, the Agency, the Company and the Sublessee previously entered into a
certain Third Amended and Restated Payment-in-Lieu-of-Tax Agreement, originally
dated as of December 1, 2000, amended and restated as of April 1, 2009, further
amended and restated as of March 1, 2012, and further amended and restated as of
April 1, 2012 (collectively, the “PILOT Agreement”), by and among the Agency,
the Company and the Sublessee; and

 

WHEREAS, the Sublessee and the Agency previously entered into a certain Agency
Compliance Agreement, dated as of March 1, 2012 (the “Original Agency Compliance
Agreement”), whereby the Sublessee made certain assurances to the Agency with
respect to the Facility; and

 

WHEREAS, the Company and the Sublessee have now requested an extension of the
lease term and the property tax abatements granted on the Facility (the
“Extension”); and

 

WHEREAS, the Agency has agreed to continue leasing the Facility to the Company,
and the Company desires to rent the Facility from the Agency, upon the terms and
conditions set forth in this Lease Agreement; and

 

WHEREAS, the PILOT Agreement will be amended and restated pursuant to this Lease
Agreement; and

 

WHEREAS, the Environmental Compliance and Indemnification Agreement will be
amended and restated pursuant to this Lease Agreement; and

 

WHEREAS, the Original Sublease Agreement will be amended pursuant to a certain
[Amended Lease Agreement], dated November [__], 2017 (the “Amended Sublease
Agreement”; and together with the Original Sublease Agreement, the “Sublease
Agreement”), by and between the Company and the Sublessee; and

 

WHEREAS, the Original Agency Compliance Agreement will be amended and restated
pursuant to a certain Amended and Restated Agency Compliance Agreement, dated as
of November 1, 2017 (the “Amended and Restated Agency Compliance Agreement”; and
together with the Original Agency Compliance Agreement, the “Agency Compliance
Agreement”), by and between the Agency and the Sublessee.

 

- 2 -

--------------------------------------------------------------------------------

 

 

AGREEMENT

 

For and in consideration of the premises and the mutual covenants hereinafter
contained, the parties hereto do hereby mutually agree as follows:

 

ARTICLE I
DEFINITIONS

 

All capitalized terms used in this Lease Agreement and not otherwise defined
herein shall have the meanings assigned thereto in the Schedule of Definitions
attached hereto as Schedule A.

 

ARTICLE II
REPRESENTATIONS AND COVENANTS

 

Section 2.1     Representations and Covenants of Agency. The Agency makes the
following representations and covenants as the basis for the undertakings on its
part herein contained:

 

(a)     The Agency is duly established and validly existing under the provisions
of the Act and has full legal right, power and authority to execute, deliver and
perform each of the Agency Documents and the other documents contemplated
thereby. Each of the Agency Documents and the other documents contemplated
thereby has been duly authorized, executed and delivered by the Agency.

 

(b)     The Agency has acquired a fee title interest in the Land and
Improvements, caused the Improvements to be constructed and the Equipment to be
acquired and installed and will continue leasing the Facility to the Company
pursuant to this Lease Agreement, all for the Public Purposes of the State.

 

(c)     By resolution dated November 29, 2011, the Agency determined that, based
upon the review by the Agency of the materials submitted and the representations
made by the Company relating to the Facility, the Facility would not have a
“significant impact” or “significant effect” on the environment within the
meaning of the SEQR Act.

 

(d)     Neither the execution and delivery of any of the Agency Documents and
the other documents contemplated thereby or the consummation of the transactions
contemplated thereby nor the fulfillment of or compliance with the provisions of
any of the Agency Documents and the other documents contemplated thereby will
conflict with or result in a breach of or constitute a default under any of the
terms, conditions or provisions of the Act, any other law or ordinance of the
State or any political subdivision thereof, the Agency’s Certificate of
Establishment or By-Laws, as amended, or any corporate restriction or any
agreement or instrument to which the Agency is a party or by which it is bound,
or result in the creation or imposition of any Lien of any nature upon any of
the Property of the Agency under the terms of the Act or any such law,
ordinance, Certificate of Establishment, By-Laws, restriction, agreement or
instrument, except for Permitted Encumbrances.

 

(e)     Each of the Agency Documents and the other documents contemplated
thereby constitutes a legal, valid and binding obligation of the Agency
enforceable against the Agency in accordance with its terms.

 

(f)     The Agency has been induced to enter into this Lease Agreement by the
undertaking of the Company to utilize the Facility in the Town of Islip, New
York in furtherance of the Public Purposes of the Agency.

 

- 3 -

--------------------------------------------------------------------------------

 

 

(g)     The Agency will execute, acknowledge (if appropriate) and deliver from
time to time such instruments and documents which are necessary or desirable to
carry out the intent and purposes of this Lease Agreement.

 

Section 2.2     Representations and Covenants of Company. The Company makes the
following representations and covenants as the basis for the undertakings on its
part herein contained:

 

(a)     The Company is a limited liability company, organized and existing under
the laws of the State of New York, is in good standing under the laws of the
State of New York, and has full legal right, power and authority to execute,
deliver and perform each of the Company Documents and the other documents
contemplated thereby. Each of the Company Documents and the other documents
contemplated thereby has been duly authorized, executed and delivered by the
Company.

 

(b)     Neither the execution and delivery of any of the Company Documents and
the other documents contemplated thereby or the consummation of the transactions
contemplated thereby nor the fulfillment of or compliance with the provisions of
any of the Company Documents and the other documents contemplated thereby will
conflict with or result in a breach of or constitute a default under any of the
terms, conditions or provisions of any law or ordinance of the State or any
political subdivision thereof, the Company’s Organizational Documents, as
amended, or any restriction or any agreement or instrument to which the Company
is a party or by which it is bound, or result in the creation or imposition of
any Lien of any nature upon any of the Property of the Company under the terms
of any such law, ordinance, Organizational Documents, as amended, restriction,
agreement or instrument, except for Permitted Encumbrances.

 

(c)     The Facility, any future renovations at the Facility and the design, and
operation of the Facility will conform with all applicable zoning, planning,
building and Environmental Laws, ordinances, rules and regulations of
governmental authorities having jurisdiction over the Facility. Under penalty of
perjury, the Company certifies that it is in substantial compliance with all
local, state, and federal tax, worker protection and environmental laws, rules
and regulations.

 

(d)     Each of the Company Documents and the other documents contemplated
thereby constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 

(e)     The Facility is and will continue to be a “project” as such quoted term
is defined in the Act. The Company will not take any action, or fail to take any
action, which action or failure to act would cause the Facility not to
constitute a “project” as such quoted term is defined in the Act.

 

(f)     The transactions contemplated by this Lease Agreement shall not result
in the removal of any facility or plant of any Facility occupant(s) from one
area of the State to another area of the State or in the abandonment of one or
more facilities or plants of the Facility occupant(s) located within the State.

 

- 4 -

--------------------------------------------------------------------------------

 

 

(g)     The Company agrees to take any actions reasonably deemed necessary by
the Agency, or its Chairman, Vice Chairman, Executive Director, or any member or
officer of the Agency, counsel to the Agency or Transaction Counsel, in order to
ensure compliance with Sections 2.2(e) and (f) and 9.3 of this Lease Agreement
provided that the Company receives duly acknowledged written confirmation from
the Agency setting forth the reason(s) for said action(s). Without limiting the
generality of the foregoing, the Company will provide the Agency with any and
all information and materials describing proposed Facility occupants as
necessary.

 

(h)     The Company will cause future tenants of the Facility (other than the
Sublessee), if any, to execute and deliver to the Agency a Tenant Agency
Compliance Agreement, substantially in the form attached hereto as Exhibit I,
prior to the occupancy of the Facility, or a portion thereof, by such tenant, in
accordance with the provisions of Section 9.3 hereof.

 

(i)     The Company hereby represents to the Agency that facilities and property
that are primarily used in making retail sales of goods and services to
customers who personally visit the Facility will not constitute more than
one-third (1/3) of the total costs of the Facility, except in accordance with
New York General Municipal Law (the “GML”) Section 862.

 

(j)     There is no action or proceeding pending or, to the best of the
Company’s knowledge, after diligent inquiry, threatened, by or against the
Company by or before any court or administrative agency that would adversely
affect the ability of the Company to perform its obligations under this Lease
Agreement or any other Company Document.

 

(k)      The Company has obtained all authorizations, consents and approvals of
governmental bodies or agencies required to be obtained by it as of the Closing
Date in connection with the execution and delivery of this Lease Agreement and
each other Company Document or in connection with the performance of its
obligations hereunder and under each Company Document.

 

(l)     The Project Application Information was true, correct and complete as of
the date submitted to the Agency, and no event has occurred or failed to occur
since such date of submission which could cause any of the Project Application
Information to include any untrue statement of a material fact or omit to state
any material fact required to be stated therein to make such statements not
misleading.

 

ARTICLE III 
CONVEYANCE OF FACILITY SITE; PROJECT WORK AND COMPLETION

 

Section 3.1     Agreement to Convey to Agency. The Company has conveyed or has
caused to be conveyed to the Agency (i) good and marketable fee title in the
Land, including any buildings, structures or other improvements thereon, and
(ii) lien-free title to the Equipment, and will convey or cause to be conveyed
to the Agency lien-free title to or a leasehold interest in the Equipment and
Improvements acquired after the date hereof, in each case except for Permitted
Encumbrances.

 

Section 3.2     Title Report and Survey. The Company has obtained (i) a fee
title insurance policy for the benefit of the Agency insuring fee title to the
Land and the improvements, in an amount equal to the fair market value of the
Land and the Improvements existing as of the date hereof, and except for
Permitted Encumbrances.

 

- 5 -

--------------------------------------------------------------------------------

 

 

Section 3.3     Public Authorities Law Representations. The parties hereto
hereby acknowledge and agree that the Facility and the interest therein to be
conveyed by this Lease Agreement are not “Property” as defined in Article 9,
Title 5-A of the Public Authorities Law of the State because the Facility and
the leasehold interests therein are securing the financial obligations of the
Company. The Facility and the leasehold interests therein secure the obligations
of the Company to the Agency under this Lease Agreement, including the Company’s
obligation to acquire and maintain the Facility and the Company’s obligation to
indemnify and hold harmless the Agency.

 

Section 3.4     Project Work.

 

(a)     The Company agrees that, on behalf of the Agency, it will complete the
Project Work has been completed in accordance with the Plans and Specifications.

 

(b)     The Company may revise the Plans and Specifications from time to time
without the consent or approval of the Agency; provided that the Facility shall
retain its overall configuration and intended purposes and shall remain a
“project” as defined in the Act.

 

(c)     Except as set forth in Section 6.2 hereof, fee or leasehold title, as
applicable, to all materials, equipment, machinery and other items of Property
incorporated or installed in or placed in, upon, or under the Facility shall
vest in the Agency immediately upon the Company’s obtaining an interest in or to
the materials, equipment, machinery and other items of Property. The Company
shall execute, deliver and record or file all instruments necessary or
appropriate so to vest such title in the Agency and shall take all action
necessary or appropriate to protect such title against claims of any third
Persons.

 

(d)     The Agency shall enter into, and accept the assignment of, such
contracts as the Company may request in order to effectuate the purposes of this
Section 3.4.

 

(e)     The Company, as agent for the Agency, shall comply in all material
respects with all provisions of the Labor Law of the State applicable to the
completion of any work required at the Facility and shall include in all
construction contracts all provisions which may be required to be inserted
therein by such provisions. The Company agrees to comply with the Agency’s
“Construction Wage Policy,” a copy of which is attached hereto as Exhibit G and
made a part hereof. Except as provided in the preceding sentence, the provisions
of this subsection do not create any obligations or duties not created by
applicable law outside of the terms of this Lease Agreement.

 

Section 3.5     Identification of Equipment. All Equipment which is or may
become the Property of the Agency pursuant to the provisions of this Lease
Agreement shall be properly identified by the Company by such appropriate
records, including computerized records, as may be approved by the Agency. All
Property of whatever nature affixed or attached to the Land or used or to be
used by the Company in connection with the Land or the Improvements shall be
deemed presumptively to be owned by the Agency, rather than the Company, unless
the same were installed by the Company and title thereto was retained by the
Company as provided in Section 6.2 of this Lease Agreement and such Property was
properly identified by such appropriate records as were approved by the Agency.

 

- 6 -

--------------------------------------------------------------------------------

 

 

Section 3.6     Certificates of Completion. The Company agrees that the Project
Work was completed prior to the Closing Date.

 

Section 3.7     Remedies to Be Pursued Against Contractors, Subcontractors,
Materialmen and Their Sureties. In the event of a default by any contractor,
subcontractor, materialman or other Person under any contract made by it in
connection with the Facility or in the event of a breach of warranty or other
liability with respect to any materials, workmanship or performance guaranty,
the Company at its expense, either separately or in conjunction with others, may
pursue any and all remedies available to it and the Agency, as appropriate,
against the contractor, subcontractor, materialman or other Person so in default
and against any surety for the performance of such contract. The Company, in its
own name or in the name of the Agency, may prosecute or defend any action or
proceeding or take any other action involving any such contractor,
subcontractor, materialman, surety or other Person which the Company deems
reasonably necessary, and in such event the Agency, at the Company’s sole cost
and expense, hereby agrees to cooperate fully with the Company and to take all
action necessary to effect the substitution of the Company for the Agency in any
such action or proceeding. The Net Proceeds of any recovery from a contractor or
subcontractor or materialman or other person shall be paid to the Company.

 

Section 3.8     Reserved.

 

ARTICLE IV
LEASE OF FACILITY RENTAL PROVISIONS

 

Section 4.1     Lease of Facility. The Agency hereby leases the Facility,
consisting of the Land as more particularly described in Exhibit A attached
hereto and the Improvements and the Equipment as more particularly described in
Exhibit B attached hereto, to the Company and the Company hereby takes the
Facility from the Agency upon the terms and conditions of this Lease Agreement.

 

Section 4.2     Duration of Lease Term; Quiet Enjoyment.

 

(a)     The Agency has delivered to the Company sole and exclusive possession of
the Facility (subject to Sections 8.1 and 10.2 hereof), and the leasehold estate
created hereby commenced, and the Company accepted possession of the Facility on
the closing date with respect to the Original Lease Agreement.

 

(b)     Except as provided in Sections 10.2 and 11.1 hereof, the estate created
hereby shall terminate at 11:58 p.m. on November 30, 2031 (the “Lease Term”).

 

(c)     Except as provided in Sections 8.1 and 10.2 hereof, the Agency shall
neither take nor suffer or permit any action to prevent the Company during the
Lease Term from having quiet and peaceable possession and enjoyment of the
Facility and will, at the request of the Company and at the Company’s sole cost
and expense, cooperate with the Company in order that the Company may have quiet
and peaceable possession and enjoyment of the Facility as hereinabove provided.

 

- 7 -

--------------------------------------------------------------------------------

 

 

Section 4.3     Rents and Other Amounts Payable.

 

(a)     The Company shall pay basic rent for the Facility as follows: One Dollar
($1.00) per year commencing on the Closing Date and on each and every January 1
thereafter during the term of this Lease Agreement. In addition, the Company
shall pay to the Agency an annual compliance fee of $1,000 on or before January
1 of each year commencing January 1, 2018 and continuing through the Lease Term.

 

(b)     In addition to the payments of basic rent pursuant to Section 4.3(a)
hereof, throughout the Lease Term, the Company shall pay to the Agency as
additional rent, within ten (10) days of receipt of demand therefor, an amount
equal to the sum of the expenses of the Agency and the members thereof incurred
(i) by reason of the Agency’s ownership, leasing, subleasing, or financing of
the Facility, or (ii) in connection with the carrying out of the Agency’s duties
and obligations under the Agency Documents, the payment of which is not
otherwise provided for under this Lease Agreement. The foregoing shall be in
addition to any annual or continuing administrative or management fee imposed by
the Agency now or hereafter.

 

(c)     The Company, under the provisions of this Section 4.3, agrees to make
the above-mentioned payments in immediately available funds and without any
further notice in lawful money of the United States of America. In the event the
Company shall fail to timely make any payment required in Section 4.3(a) or
4.3(b), the Company shall pay the same together with interest on such payment at
a rate equal to two percent (2%) plus the Prime Rate, but in no event at a rate
higher than the maximum lawful prevailing rate, from the date on which such
payment was due until the date on which such payment is made.

 

Section 4.4     Obligations of Company Hereunder Unconditional. The obligations
of the Company to make the payments required in Section 4.3 hereof, and to
perform and observe any and all of the other covenants and agreements on its
part contained herein, shall be general obligations of the Company, and shall be
absolute and unconditional irrespective of any defense or any rights of setoff,
recoupment or counterclaim it may otherwise have against the Agency. The Company
agrees it will not (i) suspend, discontinue or abate any payment required
hereunder, or (ii) fail to observe any of its other covenants or agreements in
this Lease Agreement.

 

Section 4.5     No Warranty of Condition or Suitability by Agency. THE AGENCY
HAS MADE AND MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER, EITHER EXPRESS OR
IMPLIED, WITH RESPECT TO THE MERCHANTABILITY, CONDITION, FITNESS, DESIGN,
OPERATION OR WORKMANSHIP OF ANY PART OF THE FACILITY, ITS FITNESS FOR ANY
PARTICULAR PURPOSE, THE QUALITY OR CAPACITY OF THE MATERIALS IN THE FACILITY, OR
THE SUITABILITY OF THE FACILITY FOR THE PURPOSES OR NEEDS OF THE COMPANY OR THE
EXTENT TO WHICH FUNDS AVAILABLE TO THE COMPANY WILL BE SUFFICIENT TO PAY THE
COST OF COMPLETION OF THE PROJECT WORK. THE COMPANY ACKNOWLEDGES THAT THE AGENCY
IS NOT THE MANUFACTURER OF THE EQUIPMENT NOR THE MANUFACTURER’S AGENT NOR A
DEALER THEREIN. THE COMPANY, ON BEHALF OF ITSELF, IS SATISFIED THAT THE FACILITY
IS SUITABLE AND FIT FOR PURPOSES OF THE COMPANY. THE AGENCY SHALL NOT BE LIABLE
IN ANY MANNER WHATSOEVER TO THE COMPANY OR ANY OTHER PERSON FOR ANY LOSS, DAMAGE
OR EXPENSE OF ANY KIND OR NATURE CAUSED, DIRECTLY OR INDIRECTLY, BY THE PROPERTY
OF THE FACILITY OR THE USE OR MAINTENANCE THEREOF OR THE FAILURE OF OPERATION
THEREOF, OR THE REPAIR, SERVICE OR ADJUSTMENT THEREOF, OR BY ANY DELAY OR
FAILURE TO PROVIDE ANY SUCH MAINTENANCE, REPAIRS, SERVICE OR ADJUSTMENT, OR BY
ANY INTERRUPTION OF SERVICE OR LOSS OF USE THEREOF OR FOR ANY LOSS OF BUSINESS
HOWSOEVER CAUSED.

 

- 8 -

--------------------------------------------------------------------------------

 

 

ARTICLE V
PILOT PAYMENTS; SALES TAX EXEMPTION; MORTGAGE RECORDING TAX EXEMPTION AND
RECAPTURE OF BENEFITS

 

Section 5.1     PILOT Payments.

 

(a)      As long as this Lease Agreement is in effect, the Company agrees to
make payments in lieu of all real estate taxes and assessments (the “PILOT
Payments”) (in addition to paying all special ad valorem levies, special
assessments or Special District Taxes and service charges against real property
located in the Town of Islip, Central Islip Union Free School District, Suffolk
County (including any existing incorporated village or any village which may be
incorporated after the date hereof, within which the Facility is or may be
wholly or partially located) (the “Taxing Authorities”) which are or may be
imposed for special improvements or special district improvements) which would
be levied upon or with respect to the Facility if the Facility were owned by the
Company exclusive of the Agency’s leasehold interest (the “Taxes on the
Facility”). The method of calculation for such PILOT Payments are set forth in
Exhibit C attached hereto. PILOT Payments shall be allocated among the Taxing
Authorities in proportion to the amount of real property tax and other taxes
which would have been received by each Taxing Authority if the Facility was
owned by the Company exclusive of the Agency’s leasehold interest.

 

(b)     Reserved.

 

(c)     Commencing with the 2017/2018 Tax Year, the Company shall pay, as PILOT
Payments, the amounts set forth on Exhibit C attached hereto and made a part
hereof.

 

(d)     The Company shall pay, or cause to be paid, the amounts set forth in
subsections (a) and (c) above, as applicable, after receipt of tax bills from
the Agency or the Taxing Authorities, as the case may be. Failure to receive a
tax bill shall not relieve the Company of its obligation to make all payments
provided for hereunder. If, for any reason, the Company does not receive an
appropriate tax bill, the Company shall have the responsibility and obligation
to make all reasonable inquiries to the Taxing Authorities and to have such a
bill issued, and thereafter to make payment of the same no later than the due
dates provided therein. PILOT Payments shall be made directly to the Agency.
PILOT Payments made after the due date(s) as set forth in the applicable tax
bills shall accrue interest (and penalties) at the rates applicable to late
payments of taxes for the respective Taxing Authorities and as further provided
in the GML, including Section 874(5) thereof, which currently provides for an
initial penalty of five percent (5%) of the amount due and an additional penalty
of one percent (1%) per month on payments more than one month delinquent.
Anything contained in this paragraph (d) to the contrary notwithstanding, the
Company shall have the obligation to make all annual payments required by this
paragraph (other than payments of penalties, if any) in two equal semi-annual
installments on or prior to January 10 and May 31 of each year of the Lease Term
or on such other due dates as may be established from time to time during the
Lease Term.

 

- 9 -

--------------------------------------------------------------------------------

 

 

(e)     During the Lease Term, the Company shall continue to pay all special ad
valorem levies, special assessments, and service charges levied against the
Facility for special improvements or special district improvements.

 

(f)     In the event that any structural addition shall be made to the building
or buildings included in the Facility subsequent to the Closing Date, or any
additional building or improvement shall be constructed on the Land (such
structural additions, buildings and improvements being referred to hereinafter
as “Additional Facilities”), the Company agrees to make additional payments in
lieu of taxes to the Taxing Authorities in amounts equal to the product of the
then current ad valorem tax rates which would be levied upon or with respect to
the Additional Facilities by the Taxing Authorities if the Additional Facilities
were owned by the Company and not the Agency times the assessment or assessments
established for that tax year by the respective Taxing Authorities having
appropriate assessing jurisdiction. All other provisions of this Section 5.1
shall apply to this obligation for additional payments.

 

(g)     In the event that title to the Facility or any part thereof is
transferred from the Agency to the Company at such time in reference to any
taxable status date as to make it impossible to place such Facility or part
thereof on the tax rolls of the Taxing Authorities, or appropriate special
districts, as the case may be, by such taxable status date, the Company hereby
agrees to pay, at the first time taxes or assessments are due following the
taxable status date on which such Facility or part thereof is placed on the tax
rolls, an amount equal to the taxes or assessments which would have been levied
on such Facility or part thereof had it been on the tax rolls from the time the
Company took title until the date of the tax rolls following the taxable status
date as of which such Facility or part thereof is placed on the tax rolls. There
shall be deducted from such amount any amounts previously paid pursuant to this
Section 5.1 by the Agency or the Company to the respective Taxing Authorities
relating to any period of time after the date of termination of the Agency’s
interest. The provisions of this subsection (g) shall survive the termination or
expiration of the Lease Agreement. Any rights the Company may have against its
respective designees are separate and apart from the terms of this subsection
(g), and this subsection (g) shall survive any transfer from the Agency to the
Company.

 

(h)     In the event the Facility or any part thereof is declared to be subject
to taxation for taxes or assessments by an amendment to the Act or other
legislative change or by a final judgment of a court of competent jurisdiction,
the obligations of the Company under this Section 5.1 shall, to such extent, be
null and void.

 

- 10 -

--------------------------------------------------------------------------------

 

 

(i)     In the event the Company shall enter into a subsequent
payment-in-lieu-of-tax agreement or agreements with respect to the Taxes on the
Facility directly with any or all Taxing Authorities in the jurisdiction of
which the Facility is located, the obligations of the Company under this Section
5.1, which are inconsistent with such future agreement or agreements, shall be
superseded and shall, to such extent, be null and void.

 

(j)     As long as this Lease Agreement is in effect, the Agency and the Company
agree that (i) the Company shall be deemed to be the owner of the Facility and
of the Additional Facilities for purposes of instituting, and shall have the
right to institute, administrative or judicial review of an assessment of the
real estate with respect to the Facility and of the Additional Facilities
pursuant to the provisions of Article 7 of the Real Property Tax Law or any
other applicable law, as the same may be amended from time to time, and (ii) the
Agency, at the request of the Company, shall request the Assessor of the Town of
Islip, or any other assessor having jurisdiction to assess the Facility, to take
into consideration the value of surrounding properties of like character when
assessing the Facility. Notwithstanding the foregoing, in the event that the
assessment of the real estate with respect to the Facility and the Additional
Facilities is reduced as a result of any such administrative or judicial review
so that such complaining party would be entitled to receive a refund or refunds
of taxes paid to the respective Taxing Authorities, if such complaining party
were the owner of the Facility and the Additional Facilities, such complaining
party shall not be entitled to receive a refund or refunds of the PILOT Payments
paid pursuant to this Lease Agreement and the PILOT Payments set forth on
Exhibit C hereto shall not be reduced. In that event, such complaining party
shall be entitled to receive a credit against future PILOT Payments to be paid
pursuant to this Lease Agreement, as and when collected by the Agency or the
respective Taxing Authorities (as the case may be), in an amount equal to any
refund that such complaining party would be entitled to receive if such
complaining party were the owner of the Facility and the Additional Facilities;
provided, however, that the Agency shall have no obligation to provide a credit
against PILOT Payments which it has remitted to any of the respective Taxing
Authorities before the date the Agency receives written notice from the
complaining party that it seeks a credit. In no event shall the Agency be
required to remit to the Company or any Taxing Authority any moneys otherwise
due as a result of a reduction in the assessment of the Facility (or any part
thereof) due to a certiorari review. If the Company receives a reduction in
assessment in the last year of the Lease Agreement after it has made its final
payments in lieu of taxes, the Company acknowledges that it shall look solely to
the Taxing Authorities for repayment or for a credit against the first
payment(s) of Taxes on the Facility which will be due after the Facility is
returned to the tax rolls. The Company hereby agrees that it will notify the
Agency if the Company shall have requested a reassessment of the Facility or a
reduction in the taxes on the Facility or shall have instituted any tax
certiorari proceedings with respect to the Facility. The Company shall deliver
to the Agency copies of all notices, correspondence, claims, actions and/or
proceedings brought by or against the Company in connection with any
reassessment of the Facility, reduction of taxes with respect to the Facility or
tax certiorari proceedings with respect to the Facility.

 

(k)     The Company, in recognition of the benefits provided under the terms
hereof, including, but not limited to, the PILOT Payments set forth in Exhibit C
hereto, and for as long as the Lease Agreement is in effect, expressly waives
any rights it may have for any exemption under Section 485-b of the Real
Property Tax Law or any other exemption under any other law or regulation
(except, however, for the exemption provided by Title 1 of Article 18-A of the
GML) with respect to the Facility. The Company, however, reserves any such
rights with respect to the Additional Facilities as referred to in subsection
(f) hereof and with respect to the assessment and/or exemption of the Additional
Facilities.

 

- 11 -

--------------------------------------------------------------------------------

 

 

Section 5.2     Sales Tax Exemption.

 

(a)        The Agency hereby appoints the Company its true and lawful agent, and
the Company hereby accepts such agency (i) to complete the Project Work, if any,
in accordance with the Plans and Specifications, (ii) to make, execute,
acknowledge and deliver any contracts, orders, receipts, writings and
instructions with any other Persons, and in general to do all things which may
be requisite or proper, all for the Project Work with the same powers and with
the same validity as the Agency could do if acting on its own behalf, (iii) to
pay all fees, costs and expenses incurred in connection with the Project Work,
(iv) to ask, demand, sue for, levy, recover and receive all such sums of money,
debts, dues and other demands whatsoever which may be due, owing and payable to
the Agency under the terms of any contract, order, receipt or writing in
connection with the Project Work, and (v) to enforce the provisions of any
contract, agreement, obligation, bond or other performance security. This agency
appointment expressly excludes the Company from purchasing any motor vehicle,
including any cars, trucks, vans or buses which are licensed by the Department
of Motor Vehicles for use on public highways or streets.

 

(b)        Agency’s Exempt Status.     The Agency constitutes a corporate
governmental agency and a public benefit corporation under the laws of the State
of New York, and therefore, in the exercise of its governmental functions, is
exempt from the imposition of Sales and Use Taxes. As an exempt governmental
entity, no exempt organization identification number has been issued to the
Agency nor is one required. Notwithstanding the foregoing, the Agency makes no
representation to the Company, any Agent or any third party that any Sales Tax
Exemption is available under this Lease Agreement.

 

(c)        Scope of Authorization of Sales Tax Exemption. The Agency hereby
authorizes the Company, subject to the terms and conditions of this Lease
Agreement, to act as its agent in connection with the Facility for the purpose
of effecting purchases and leases of Eligible Items so that such purchases and
leases are exempt from the imposition of Sales and Use Taxes. The Agency’s
authorization with respect to such Sales Tax Exemption provided to the Company
and its Agents pursuant to this Lease Agreement and any Sales Tax Agent
Authorization Letters issued hereunder shall be subject to the following
limitations:

 

(i)      The Sales Tax Exemption shall be effective only for a term commencing
on the Closing Date and expiring upon the earliest of (A) the termination of
this Lease Agreement, (B) the completion date established for such future
Project Work, (C) failure of the Company to file Form ST-340, as described in
Section 5.2(g) below, (D) the termination of the Sales Tax Exemption
authorization pursuant to Section 10.2 or (E) the date upon which the Company
received the Maximum Company Sales Tax Savings Amount.

 

(ii)     The Sales Tax Exemption authorization set forth herein shall
automatically be suspended upon written notice to the Company that the Company
is in default under this Lease Agreement until such default is cured to the
satisfaction of the Agency.

 

- 12 -

--------------------------------------------------------------------------------

 

 

(iii)      The Sales Tax Exemption authorization shall be subject to all of the
terms, conditions and provisions of this Lease Agreement.

 

(iv)      The Sales Tax Exemption shall only be utilized for Eligible Items
which shall be purchased, incorporated, completed or installed for use only by
the Company at the Facility (and not with any intention to sell, transfer or
otherwise dispose of any such Eligible Item to a Person as shall not constitute
the Company), it being the intention of the Agency and the Company that the
Sales Tax Exemption shall not be made available with respect to any Eligible
Item unless such item is used solely by the Company at the Facility.

 

(v)       The Sales Tax Exemption shall not be used for any Ineligible Item.

 

(vi)      The Sales Tax Exemption shall not be used to benefit any person or
entity, including any tenant or subtenant located at the Facility, other than
the Company and the Sublessee, without the prior written consent of the Agency.

 

(vii)     By execution by the Company of this Lease Agreement, the Company
agrees to accept the terms hereof and represents and warrants to the Agency that
the use of the Sales Tax Exemption by the Company or by any Agent is strictly
for the purposes stated herein.

 

(viii)     Upon the Termination Date, the Company and each Agent shall cease
being agents of the Agency, and the Company shall immediately notify each Agent
in writing of such termination and that the Sales Tax Agent Authorization Letter
issued to any such Agent is likewise terminated.

 

(ix)       The Company agrees that the aggregate amount of Company Sales Tax
Savings realized by the Company and by all Agents of the Company, if any, in
connection with the Facility shall not exceed in the aggregate the Maximum
Company Sales Tax Savings Amount.

 

(d)        Procedures for Appointing Agents. If the Company desires to seek the
appointment of a contractor, a subcontractor or other party to act as the
Agency’s agent (an “Agent”) for the purpose of effecting purchases which are
eligible for the Sales Tax Exemption pursuant to authority of this Lease
Agreement, it must complete the following steps:

 

 

(i)

For each Agent, the Company must complete and submit Form ST-60 to the Agency.
The foregoing is required pursuant to the GML Section 874(9) and Form ST-60 and
the regulations relating thereto which require that within thirty (30) days of
the date that the Agency appoints a project operator or other person or entity
to act as agent of the Agency for purposes of extending a sales or use tax
exemption to such person or entity, the Agency must file a completed Form ST-60
with respect to such person or entity.

 

- 13 -

--------------------------------------------------------------------------------

 

 

 

(ii)

Following receipt by the Agency of the completed Form ST-60, such Agent must be
appointed as Agent by the Agency, by execution by the Agency and the Agent of a
Sales Tax Agent Authorization Letter in the form attached hereto as Exhibit E.
The determination whether to approve the appointment of an Agent shall be made
by the Agency, in its sole discretion. If executed, a completed copy of the
Sales Tax Agent Authorization Letter shall be sent to the Company. The Company
must also provide a copy of an executed Sales Tax Agent Authorization Letter
together with a copy of this Lease Agreement to the Agent within five (5)
Business Days after receipt thereof by the Company.

 

 

(iii)

The Company shall ensure that each Agent shall observe and comply with the terms
and conditions of its Sales Tax Agent Authorization Letter and this Lease
Agreement.

 

(e)         Form ST-60 Not an Exemption Certificate.      The Company
acknowledges that the executed Form ST-60 designating the Company or any Agent
as an agent of the Agency shall not serve as a sales or use tax exemption
certificate or document. Neither the Company nor any other Agent may tender a
copy of the executed Form ST-60 to any person required to collect sales tax as a
basis to make such purchases exempt from tax. No such person required to collect
sales or use taxes may accept the executed Form ST-60 in lieu of collecting any
tax required to be collected. THE CIVIL AND CRIMINAL PENALTIES FOR MISUSE OF A
COPY OF FORM ST-60 AS AN EXEMPTION CERTIFICATE OR DOCUMENT OR FOR FAILURE TO PAY
OR COLLECT TAX SHALL BE AS PROVIDED IN THE TAX LAW. IN ADDITION, THE USE BY AN
AGENT, THE COMPANY, OR OTHER PERSON OR ENTITY OF SUCH FORM ST-60 AS AN EXEMPTION
CERTIFICATE OR DOCUMENT SHALL BE DEEMED TO BE, UNDER ARTICLES TWENTY EIGHT AND
THIRTY SEVEN OF THE TAX LAW, THE ISSUANCE OF A FALSE OR FRAUDULENT EXEMPTION
CERTIFICATE OR DOCUMENT WITH THE INTENT TO EVADE TAX.

 

(f)         Form ST-123 Requirement.      As an agent of the Agency, the Company
agrees that it will, and will cause each Agent to, present to each seller or
vendor a completed and signed Form ST-123 for each contract, agreement, invoice,
bill or purchase order entered into by the Company or by any Agent, as agent for
the Agency, for the Project Work. Form ST-123 requires that each seller or
vendor accepting Form ST-123 identify the Facility on each bill or invoice for
purchases and indicate on the bill or invoice that the Agency or Agent or
Company, as project operator of the Agency, was the purchaser. For the purposes
of indicating who the purchaser is, each bill or invoice should state, “I,
[Company/Agent], certify that I am duly appointed agent of the Town of Islip
Industrial Development Agency and that I am purchasing the tangible personal
property or services for use in the [Facility Name] located at [Address],
Suffolk County, New York, IDA Project Number [__].” The Company shall retain
copies of all such contracts, agreements, invoices, bills and purchase orders
for a period of not less than six (6) years from the date thereof. For each
Agent the Form ST-123 shall be completed as follows: (i) the “Project
information” section of Form ST-123 should be completed using the name and
address of the Facility as indicated on the Form ST-60 used to appoint the
Agent; (ii) the date that the Agent was appointed as an agent should be
completed using the date of the Agent’s Sales Tax Agent Authorization Letter;
and (iii) the “Exempt purchases” section of Form ST-123 should be completed by
marking “X” in box “A” only.

 

- 14 -

--------------------------------------------------------------------------------

 

 

(g)         Form ST-340 Filing Requirement.      The Company shall annually
(currently, by each February 1st with respect to the prior calendar year) file a
Form ST-340 with NYSDTF, and with a copy to the Agency, in a manner consistent
with such regulations as is or may be prescribed by the Commissioner of NYSDTF
(the “Commissioner”), of the value of all Company Sales Tax Savings claimed by
the Company and each Agent in connection with the Facility. Should the Company
fail to comply with the foregoing requirement, the Company and each Agent shall
immediately cease to be agents of the Agency in connection with the Facility
without any further action of the Agency and the Company shall immediately and
without demand notify each Agent appointed by the Agency in connection with the
Facility of such termination.

 

(h)         Sales Tax Registry Filing Requirement. No later than August 1st of
each year, the Company shall file with the Agency a completed Sales Tax
Registry, in the form attached hereto as Exhibit F, which accounts for all
Company Sales Tax Savings realized by the Company and each Agent during the
prior annual period ending on the preceding June 30th (or such shorter period
beginning on the Closing Date and ending on the preceding June 30th), unless the
Termination Date occurred prior to such June 30th. Within ten (10) days after
the Termination Date, the Company shall file with the Agency a completed Sales
Tax Registry which accounts for all Company Sales Tax Savings realized by the
Company and each Agent during the period from the preceding July 1st to the
Termination Date.

 

(i)           Special Provisions Relating to State Sales Tax Savings.     

 

 

(i)

The Company covenants and agrees to comply, and to cause each of its
contractors, subcontractors, Agents, persons or entities to comply, with the
requirements of GML Sections 875(1) and (3) (the “Special Provisions”), as such
provisions may be amended from time to time. In the event of a conflict between
the other provisions of this Lease Agreement and the Special Provisions, the
Special Provisions shall control.

 

 

(ii)

The Company acknowledges and agrees that pursuant to GML Section 875(3), the
Agency shall have the right to recover, recapture, receive, or otherwise obtain
from the Company, State Sales Tax Savings taken or purported to be taken by the
Company, any Agent or any other person or entity acting on behalf of the Company
to which the Company is not entitled or which are in excess of the Maximum
Company Sales Tax Savings Amount or which are for property or services not
authorized or taken in cases where the Company, any Agent or any other person or
entity acting on behalf of the Company failed to comply with a material term or
condition to use property or services in the manner required by this Lease
Agreement. The Company shall, and shall require each Agent and any other person
or entity acting on behalf of the Company, to cooperate with the Agency in its
efforts to recover, recapture, receive, or otherwise obtain such State Sales Tax
Savings and shall promptly pay over any such amounts to the Agency that it
requests. The failure to pay over such amounts to the Agency shall be grounds
for the Commissioner to assess and determine State Sales and Use Taxes due from
the Company under Article 28 of the New York State Tax Law, together with any
relevant penalties and interest due on such amounts.

 

- 15 -

--------------------------------------------------------------------------------

 

 

(j)     Subject to the provisions of subsection (i) above, in the event that the
Company or any Agent shall utilize the Sales Tax Exemption in violation of the
provisions of this Lease Agreement or any Sales Tax Agent Authorization Letter,
the Company shall promptly deliver notice of same to the Agency, and the Company
shall, upon demand by the Agency, pay to or at the direction of the Agency a
return of sales or use tax exemptions in an amount equal to all such
unauthorized sales or use tax exemptions together with interest at the rate of
twelve percent (12%) per annum compounded daily from the date and with respect
to the dollar amount for which each such unauthorized sales or use tax exemption
was availed of by the Company or any Agent (as applicable).

 

(k)     Upon request by the Agency with reasonable notice to the Company, the
Company shall make available at reasonable times to the Agency and/or the
Independent Accountant all such books, records, contracts, agreements, invoices,
bills or purchase orders of the Company and any Agent, and require all
appropriate officers and employees of the Company to respond to reasonable
inquiries by the Agency and/or the Independent Accountant, as shall be necessary
(y) to indicate in reasonable detail those costs for which the Company or any
Agent shall have utilized the Sales Tax Exemption and the dates and amounts so
utilized, and (z) to permit the Agency to determine any amounts owed by the
Company under this Section 5.2.

 

Section 5.3     Mortgage Recording Tax Exemption. Section 874 of the Act exempts
the Agency from paying certain mortgage recording taxes except for the portion
of the mortgage recording tax allocated to transportation districts referenced
in Section 253(2)(a) of the Tax Law. The Agency hereby grants to the Company
exemption from mortgage recording taxes for one or more Mortgages securing an
aggregate principal amount not to exceed $0.00, or such greater amount as
approved by the Agency in its sole and absolute discretion, in connection with
the financing of the Project Work and any future financing, refinancing or
permanent financing of the costs of the Project Work for the Facility (the
“Mortgage Recording Tax Exemption”). The Company represents and warrants (1)
that the real property secured by the Mortgage is located within a
transportation district referenced in Section 253(2)(a) of the Tax Law, and (2)
that upon recording the Mortgage, the Company shall pay the mortgage recording
tax allocated to transportation districts referenced in Section 253(a)(2) of the
Tax Law.

 

Section 5.4     Recapture of Agency Benefits.

 

(a)         It is understood and agreed by the parties hereto that the Agency is
entering into this Lease Agreement in order to provide financial assistance to
the Company for the Facility and to accomplish the public purposes of the Act.
In consideration therefor, the Company hereby agrees as follows:

 

(i)     If there shall occur a Recapture Event after the Closing Date, but on or
before December 31, 2020, the Company shall pay to the Agency, or to the State
of New York, if so directed by the Agency (except as otherwise specified below)
as a return of public benefits conferred by the Agency, one hundred percent
(100%) of the Recaptured Benefits (as defined below);

 

- 16 -

--------------------------------------------------------------------------------

 

 

(ii)     If there shall occur a Recapture Event on or after January 1, 2021 but
on or before December 31, 2022, the Company shall pay to the Agency, or to the
State of New York, if so directed by the Agency (except as otherwise specified
below) as a return of public benefits conferred by the Agency, seventy-five
percent (75%) of the Recaptured Benefits;

 

(iii)     If there shall occur a Recapture Event on or after January 1, 2023 but
on or before December 31, 2024, the Company shall pay to the Agency, or to the
State of New York, if so directed by the Agency (except as otherwise specified
below) as a return of public benefits conferred by the Agency, fifty percent
(50%) of the Recaptured Benefits;

 

(iv)     If there shall occur a Recapture Event on or after January 1, 2025 but
on or before December 31, 2025, the Company shall pay to the Agency, or to the
State of New York, if so directed by the Agency (except as otherwise specified
below) as a return of public benefits conferred by the Agency, twenty-five
percent (25%) of the Recaptured Benefits; and

 

(v)     If there shall occur a Recapture Event on or after January 1, 2026, the
Company shall not be obligated to pay to the Agency, or to the State of New
York, any of the Recaptured Benefits; and

 

(b)          The term “Recaptured Benefits” shall mean all direct monetary
benefits, tax exemptions and abatements and other financial assistance, if any,
derived solely from the Agency’s participation in the transaction contemplated
by the Lease Agreement including, but not limited to, the amount equal to 100%
of:

 

(i)     the Mortgage Recording Tax Exemption; and

 

(ii)     Sales Tax Exemption savings realized by or for the benefit of the
Company, including any savings realized by any Agent pursuant to the Lease
Agreement and each Sales Tax Agent Authorization Letter issued in connection
with the Facility (the “Company Sales Tax Savings”); and

 

(iii)     real property tax abatements granted pursuant to Section 5.1 hereof
(the “Real Property Tax Abatements”);

 

which Recaptured Benefits from time to time shall upon the occurrence of a
Recapture Event in accordance with the provisions of subsection (c) below and
the declaration of a Recapture Event by notice from the Agency to the Company be
payable directly to the Agency or the State of New York if so directed by the
Agency within ten (10) days after such notice.

 

- 17 -

--------------------------------------------------------------------------------

 

 

(c)          The term “Recapture Event” shall mean any of the following events:

 

(i)     The occurrence and continuation of an Event of Default under this Lease
Agreement (other than as described in clause (iv) below or in subsections (d) or
(e) below) which remains uncured beyond any applicable notice and/or grace
period, if any, provided hereunder; or

 

(ii)     The Facility shall cease to be a “project” within the meaning of the
Act, as in effect on the Closing Date, through the act or omission of the
Company; or

 

(iii)     The sale of the Facility or closure of the Facility and/or departure
of the Company from the Town of Islip, except as due to casualty, condemnation
or force majeure as provided in subsection (e) below or as provided in Section
9.3 hereof; or

 

(iv)     Failure of the Company to create or cause to be maintained the number
of FTE jobs at the Facility as provided in Section 8.11 of the Lease Agreement,
which failure is not reflective of the business conditions of the Company or the
subtenants of the Company, including without limitation loss of major sales,
revenues, distribution or other adverse business developments and/or local,
national or international economic conditions, trade issues or industry wide
conditions; or

 

(v)     Any significant deviations from the Project Application Information
which would constitute a significant diminution of the Company’s activities in,
or commitment to, the Town of Islip, Suffolk County, New York; or

 

(vi)     The Company receives Sales Tax Savings in connection with the Project
Work in excess of the Maximum Company Sales Tax Savings Amount; provided,
however, that the foregoing shall constitute a Recapture Event with respect to
such excess Sales Tax Savings only. It is further provided that failure to repay
the Sales Tax Savings within thirty (30) days shall constitute a Recapture Event
with respect to all Recapture Benefits.

 

(d)         Provided, however, if a Recapture Event has occurred due solely to
the failure of the Company to create or cause to be maintained the number of
FTEs at the Facility as provided in Section 8.11 hereof in any Tax Year but the
Company has created or caused to be maintained at least 90% of such required
number of FTEs for such Tax Year, then in lieu of recovering the Recaptured
Benefits provided above, the Agency may, in its sole discretion, adjust the
PILOT Payments due hereunder on a pro rata basis so that the amounts payable
will be adjusted upward retroactively for such Tax Year by the same percentage
as the percentage of FTEs that are below the required FTE level for such Tax
Year. Such adjustments to the PILOT Payments may be made each Tax Year until
such time as the Company has complied with the required number of FTEs pursuant
to Section 8.11 hereof.

 

- 18 -

--------------------------------------------------------------------------------

 

 

(e)        Furthermore, notwithstanding the foregoing, a Recapture Event shall
not be deemed to have occurred if the Recapture Event shall have arisen as a
result of (i) a “force majeure” event (as more particularly defined in Section
10.1(b) hereof), (ii) a taking or condemnation by governmental authority of all
or part of the Facility, or (iii) the inability or failure of the Company after
the Facility shall have been destroyed or damaged in whole or in part (such
occurrence a “Loss Event”) to rebuild, repair, restore or replace the Facility
to substantially its condition prior to such Loss Event, which inability or
failure shall have arisen in good faith on the part of the Company or any of its
affiliates so long as the Company or any of its affiliates have diligently and
in good faith using commercially reasonable efforts pursued the rebuilding,
repair, restoration or replacement of the Facility or part thereof.

 

(f)        The Company covenants and agrees to furnish the Agency with written
notification (i) within sixty (60) days of the end of each Tax Year the number
of FTEs located at the Facility for such Tax Year, and (ii) within thirty (30)
days of actual notice of any facts or circumstances which would likely lead to a
Recapture Event or constitute a Recapture Event hereunder. The Agency shall
notify the Company of the occurrence of a Recapture Event hereunder, which
notification shall set forth the terms of such Recapture Event.

 

(g)        In the event any payment owing by the Company under this Section
shall not be paid on demand by the Agency, such payment shall bear interest from
the date of such demand at a rate equal to one percent (1%) plus the Prime Rate,
but in no event at a rate higher than the maximum lawful prevailing rate, until
the Company shall have made such payment in full, together with such accrued
interest to the date of payment, to the Agency (except as otherwise specified
above).

 

(h)        The Agency shall be entitled to deduct all reasonable out of pocket
expenses of the Agency, including without limitation, reasonable legal fees,
incurred with the recovery of all amounts due under this Section 5.4, from
amounts received by the Agency pursuant to this Section 5.4.

 

ARTICLE VI 
MAINTENANCE, MODIFICATIONS, TAXES AND INSURANCE

 

Section 6.1     Maintenance and Modifications of Facility by Company.

 

(a)        The Company shall not abandon the Facility or cause or permit any
waste to the Improvements. During the Lease Term, the Company shall not remove
any material part of the Facility outside of the jurisdiction of the Agency and
shall (i) keep the Facility or cause the Facility to be kept in as reasonably
safe condition as its operations shall permit; (ii) make all necessary repairs
and replacements to the Facility; and (iii) operate the Facility in a sound and
economic manner.

 

(b)        The Company from time to time may make any structural additions,
modifications or improvements to the Facility or any part thereof, provided such
actions do not adversely affect the structural integrity of the Facility.  The
Company may not make any changes to the footprint of the Facility, and any
additions expanding the square footage of the Facility (including the addition
of any stories whether above or below ground) or make any additions,
modifications or improvements to the Facility which will materially and/or
adversely affect the structural integrity or value of the Facility without the
prior written consent of the Agency which consent shall not be unreasonably
withheld or delayed. All such additions, modifications or improvements made by
the Company after the date hereof shall become a part of the Facility and the
Property of the Agency. The Company agrees to deliver to the Agency all
documents which may be necessary or appropriate to convey to the Agency title to
or an interest in such Property.

 

- 19 -

--------------------------------------------------------------------------------

 

 

Section 6.2     Installation of Additional Equipment. Subject to the provisions
of Section 3.5 hereof, the Company or any permitted sublessee of the Company
from time to time may install additional machinery, equipment or other personal
property in the Facility (which may be attached or affixed to the Facility), and
such machinery, equipment or other personal property shall not become, or be
deemed to become, a part of the Facility, so long as such additional property is
properly identified by such appropriate records, including computerized records,
as approved by the Agency. The Company from time to time may create or permit to
be created any Lien on such machinery, equipment or other personal property.
Further, the Company from time to time may remove or permit the removal of such
machinery, equipment and other personal property from the Facility, provided
that any such removal of such machinery, equipment or other personal property
shall not occur: (i) if any Event of Default has occurred or (ii) if any such
removal shall adversely affect the structural integrity of the Facility or
impair the overall operating efficiency of the Facility for the purposes for
which it is intended, and provided further, that if any damage to the Facility
is occasioned by such removal, the Company agrees promptly to repair or cause to
be repaired such damage at its own expense.

 

Section 6.3     Taxes, Assessments and Utility Charges.

 

(a)     Subject to the Sales Tax Exemption and the Real Property Tax Abatements
as provided hereunder, the Company agrees to pay, as the same become due and
before any fine, penalty, interest (except interest which is payable in
connection with legally permissible installment payments) or other cost which
may be added thereto or become due or be imposed by operation of law for the
non-payment thereof, (i) all taxes, PILOT Payments and governmental charges of
any kind whatsoever which may at any time be lawfully assessed or levied against
or with respect to the Facility and any machinery, equipment or other Property
installed or brought by the Company therein or thereon, including, without
limiting the generality of the foregoing, any sales or use taxes imposed with
respect to the Facility or any part or component thereof, or the rental or sale
of the Facility or any part thereof, and any taxes levied upon or with respect
to the income or revenues of the Agency from the Facility; (ii) all utility and
other charges, including service charges, incurred or imposed for or with
respect to the operation, maintenance, use, occupancy, upkeep and improvement of
the Facility; and (iii) all assessments and charges of any kind whatsoever
lawfully made by any governmental body for public improvements; provided that,
with respect to special assessments or other governmental charges that may
lawfully be paid in installments over a period of years, the Company shall be
obligated under this Lease Agreement to pay only such installments as are
required to be paid during the Lease Term.

 

(b)     The Company may in good faith contest any such taxes, assessments and
other charges. In the event of any such proceedings, the Company may permit the
taxes, assessments or other charges so contested to remain unpaid during the
period of such proceedings and any appeal therefrom, provided, however, that
(i) neither the Facility nor any part thereof or interest therein would be in
any immediate danger of being sold, forfeited or lost by reason of such
proceedings and (ii) the Company shall have set aside on its books adequate
reserves with respect thereto and shall have furnished such security, if any, as
may be required in such proceedings or requested by the Agency.

 

- 20 -

--------------------------------------------------------------------------------

 

 

(c)     The Agency agrees that if it or the Company contests any taxes,
assessments or other charges provided for in paragraph (b) hereof, all sums
returned and received by the Agency, as a result thereof, will be promptly
transmitted by the Agency to the Company and that the Company shall be entitled
to retain all such amounts; which such obligation shall survive the expiration
or termination of this Lease Agreement.

 

(d)     Within thirty (30) days of receipt of written request therefor, the
Company shall deliver to the Agency, official receipts of the appropriate taxing
authorities or other proof reasonably satisfactory to the Agency evidencing
payment of any tax.

 

Section 6.4     Insurance Required. At all times throughout the Lease Term,
including, when indicated herein, during the Construction Period, if any, the
Company shall, at its sole cost and expense, maintain or cause to be maintained
insurance against such risks and for such amounts as are customarily insured
against by facilities of like size and type and shall pay or cause to be paid,
as the same become due and payable, all premiums with respect thereto,
including, but not necessarily limited to:

 

(a)     Insurance against loss or damage by fire, lightning and other casualties
customarily insured against, with a uniform standard extended coverage
endorsement, in an amount not less than the full replacement value of the
completed Improvements, exclusive of footings and foundations, as determined by
a recognized appraiser or insurer selected by the Company, but in no event less
than the greater of $1,000,000 or the amount as may be required by any Lender.
During the Construction Period, such policy shall be written in the so-called
“Builder’s Risk Completed Value Non-Reporting Form” and shall contain a
provision granting the insured permission to complete and/or occupy.

 

(b)     Workers’ compensation insurance, disability benefits insurance and each
other form of insurance which the Company or any permitted sublessee is required
by law to provide, covering loss resulting from injury, sickness, disability or
death of employees of the Company or any permitted sublessee who are located at
or assigned to the Facility. This coverage shall be in effect from and after the
Completion Date or on such earlier date as any employees of the Company, any
permitted sublessee, any contractor or subcontractor first occupy the Facility.

 

(c)     Insurance protecting the Agency and the Company against loss or losses
from liability imposed by law or assumed in any written contract (including the
contractual liability assumed by the Company under Section 8.2 hereof) or
arising from personal injury, including bodily injury or death, or damage to the
property of others, caused by an accident or other occurrence, with a limit of
liability of not less than $1,000,000 (combined single limit or equivalent for
personal injury, including bodily injury or death, and property damage);
comprehensive automobile liability insurance covering all owned, non-owned and
hired autos, with a limit of liability of not less than $1,000,000 (combined
single limit or equivalent protecting the Agency and the Company against any
loss, liability or damage for personal injury, including bodily injury or death,
and property damage); and blanket excess liability coverage, in an amount not
less than $5,000,000 combined single limit or equivalent, protecting the Agency
and the Company against any loss or liability or damage for personal injury,
including bodily injury or death, or property damage. This coverage shall also
be in effect during the Construction Period.

 

- 21 -

--------------------------------------------------------------------------------

 

 

(d)          During the Construction Period, if any (and for at least one year
thereafter in the case of Products and Completed Operations as set forth below),
the Company shall cause the general contractor to carry liability insurance of
the type and providing the minimum limits set forth below:

 

(i)          Workers’ compensation and employer’s liability with limits in
accordance with applicable law.

 

(ii)         Comprehensive general liability providing coverage for:

 

Premises and Operations

Products and Completed Operations

Owners Protective

Contractors Protective

Contractual Liability

Personal Injury Liability

Broad Form Property Damage

(including completed operations)

Explosion Hazard

Collapse Hazard

Underground Property Damage Hazard

 

Such insurance shall have a limit of liability of not less than $1,000,000
(combined single limit for personal injury, including bodily injury or death,
and property damage).

 

(iii)      Comprehensive auto liability, including all owned, non-owned and
hired autos, with a limit of liability of not less than $1,000,000 (combined
single limit for personal injury, including bodily injury or death, and property
damage).

 

(iv)        Excess “umbrella” liability providing liability insurance in excess
of the coverages in (i), (ii) and (iii) above with a limit of not less than
$5,000,000.

 

(e)          A policy or policies of flood insurance in an amount not less than
the greater of $1,000,000 or the amount that may be required by any Lender or
the maximum amount of flood insurance available with respect to the Facility
under the Flood Disaster Protection Act of 1973, as amended, whichever is less.
This requirement will be waived upon presentation of evidence satisfactory to
the Agency that no portion of the Land is located within an area identified by
the U.S. Department of Housing and Urban Development as having special flood
hazards.

 

(f)          The Agency does not in any way represent that the insurance
specified in this Lease Agreement, whether in scope or coverage or limits of
coverage, is adequate or sufficient to protect the Company’s business or
interests.

 

- 22 -

--------------------------------------------------------------------------------

 

 

Section 6.5     Additional Provisions Respecting Insurance.

 

(a)     All insurance required by Section 6.4 hereof shall be procured and
maintained in financially sound and generally recognized responsible insurance
companies authorized to write such insurance in the State and selected by the
entity required to procure the same. The company issuing the policies required
by Section 6.4(a) and (e) shall be rated “A” or better by A.M. Best Co., Inc. in
Best’s Key Rating Guide. Such insurance may be written with deductible amounts
comparable to those on similar policies carried by other companies engaged in
businesses similar in size, character and other respects to those in which the
procuring entity is engaged. All policies of insurance required by Section 6.4
hereof shall provide for at least thirty (30) days’ prior written notice to the
Agency of the restriction, cancellation or modification thereof. The policy
evidencing the insurance required by Section 6.4(c) hereof shall name the Agency
as an additional insured. All policies evidencing the insurance required by
Section 6.4(d)(ii), (iii) and (iv) shall name the Agency and the Company as
additional insureds. The Agency acknowledges that a mortgage and security
interest in the policies of insurance required by Section 6.4(a) and the Net
Proceeds thereof have been or may be granted by the Company to any Lender
pursuant to the Mortgage, and the Agency consents thereto. The Agency hereby
acknowledges that upon request of any Lender, the Company will assign and
deliver (which assignment shall be deemed to be automatic and to have occurred
upon the occurrence of an Event of Default under any Mortgage) to any Lender the
policies of insurance required under Section 6.4(a), so and in such manner and
form that any Lender shall at all times, upon such request and until the payment
in full of any Loan, have and hold said policies and the Net Proceeds thereof as
collateral and further security under any Mortgage for the payment of any Loan.
The policies required under Section 6.4(a) shall contain appropriate waivers of
subrogation.

 

(b)     The certificates of insurance required by Section 6.4(a), (c) and (e)
hereof shall be deposited with the Agency on or before the Closing Date. A copy
of the certificates of insurance required by Section 6.4(d)(ii), (iii) and (iv)
hereof shall be delivered to the Agency on or before the commencement of any
Construction Period. The Company shall deliver to the Agency before the first
Business Day of each calendar year thereafter a certificate dated not earlier
than the immediately preceding month reciting that there is in full force and
effect, with a term covering at least the next succeeding calendar year,
insurance of the types and in the amounts required by Section 6.4 hereof and
complying with the additional requirements of Section 6.5(a) hereof. Prior to
the expiration of each such policy or policies, the Company shall furnish to the
Agency and any other appropriate Person a new policy or policies of insurance or
evidence that such policy or policies have been renewed or replaced or are no
longer required by this Lease Agreement. The Company shall provide such further
information with respect to the insurance coverage required by this Lease
Agreement as the Agency may from time to time reasonably require.

 

Section 6.6     Application of Net Proceeds of Insurance. The Net Proceeds of
the insurance carried pursuant to the provisions of Section 6.4 hereof shall be
applied as follows: (i) the Net Proceeds of the insurance required by
Section 6.4(a) and (e) hereof shall be applied as provided in Section 7.l
hereof, and (ii) the Net Proceeds of the insurance required by Section 6.4(b),
(c) and (d) hereof shall be applied toward extinguishment or satisfaction of the
liability with respect to which such insurance proceeds may be paid.

 

- 23 -

--------------------------------------------------------------------------------

 

 

Section 6.7     Right of Agency to Pay Taxes, Insurance Premiums and Other
Charges. If the Company fails, beyond the expiration of any applicable notice
and cure periods, (i) to pay any tax, together with any fine, penalty, interest
or cost which may have been added thereto or become due or been imposed by
operation of law for nonpayment thereof, PILOT Payment, assessment or other
governmental charge required to be paid by Section 6.3 hereof (unless contested
in accordance with the provisions of Section 6.3), (ii) to maintain any
insurance required to be maintained by Section 6.4 hereof, (iii) to pay any
amount required to be paid by any law or ordinance relating to the use or
occupancy of the Facility or by any requirement, order or notice of violation
thereof issued by any governmental person, (iv) to pay any mechanic’s Lien which
is recorded or filed against the Facility or any part thereof (unless contested
in accordance with the provisions of Section 8.8(b) hereof), or (v) to pay any
other amount or perform any act required to be paid or performed by the Company
hereunder, the Agency may pay or cause to be paid such tax, PILOT Payment,
assessment or other governmental charge, premium for such insurance or any such
other payment, or may perform any such act. No such payment shall be made or act
performed by the Agency until at least ten (10) days shall have elapsed since
notice shall have been given by the Agency, and in the case of any tax,
assessment or governmental charge or the amounts specified in clauses (i) and
(iv) hereof, no such payment shall be made in any event if the Company is
contesting the same in good faith to the extent and as permitted by this Lease
Agreement, unless an Event of Default hereunder shall have occurred and be
continuing. No such payment by the Agency shall affect or impair any rights of
the Agency hereunder arising in consequence of such failure by the Company. The
Company shall, on demand, reimburse the Agency for any amount so paid or for
expenses or costs incurred in the performance of any such act by the Agency
pursuant to this Section (which shall include all reasonable legal fees and
disbursements), together with interest thereon, from the date of payment of such
amount, expense or cost by the Agency at a rate equal to two percent (2%) plus
the Prime Rate, but in no event higher than the maximum lawful prevailing rate.

 

ARTICLE VII
DAMAGE, DESTRUCTION AND CONDEMNATION

 

Section 7.1     Damage or Destruction of the Facility.

 

(a)          If the Facility or any part or component thereof shall be damaged
or destroyed (in whole or in part) at any time during the Lease Term:

 

(i)       the Agency shall have no obligation to replace, repair, rebuild,
restore or relocate the Facility;

 

(ii)      there shall be no abatement or reduction in the amounts payable by the
Company under this Lease Agreement, including, without limitation, the PILOT
Payments (whether or not the Facility is replaced, repaired, rebuilt, restored
or relocated);

 

(iii)     the Company shall promptly give written notice thereof to the Agency;

 

(iv)     upon the occurrence of such damage or destruction, the Net Proceeds
derived from the insurance shall be (A) paid to the Company or the Lender, as
applicable, for the replacement, repair, rebuilding, restoration or relocation
of the Facility as provided in Section 7.1(b) hereof or (B) applied pursuant to
Section 7.1(e) hereof; and

 

- 24 -

--------------------------------------------------------------------------------

 

 

(v)      if the Facility is not replaced, repaired, rebuilt, restored or
relocated, as provided herein and in Section 7.1(b) hereof, this Lease Agreement
shall be terminated at the option of the Agency and the provisions of Section
7.1(e) hereof shall apply.

 

(b)          Any replacements, repairs, rebuilding, restorations or relocations
of the Facility by the Company after the occurrence of such damage or
destruction shall be subject to the following conditions:

 

(i)       the Facility shall be in substantially the same condition and value as
an operating entity as existed prior to the damage or destruction;

 

(ii)      the Facility shall continue to constitute a “project” as such term is
defined in the Act;

 

(iii)     the Facility will be subject to no Liens, other than Permitted
Encumbrances; and

 

(iv)     any other conditions the Agency may reasonably impose.

 

(c)         All such repair, replacement, rebuilding, restoration or relocation
of the Facility shall be effected with due diligence in a good and workmanlike
manner in compliance with all applicable legal requirements, shall be promptly
and fully paid for by the Company in accordance with the terms of the applicable
contracts and shall automatically become a part of the Facility as if the same
were specifically provided herein.

 

(d)         In the event such Net Proceeds are not sufficient to pay in full the
costs of such repair, replacement, rebuilding, restoration or relocation, the
Company shall nonetheless complete the work, or cause the work to be completed
pursuant to the terms of this Lease Agreement, and pay from its own moneys, or
cause to be paid by such other party as may be obligated for payment that
portion of the costs thereof in excess of such Net Proceeds. All such repairs,
replacements, rebuilding, restoration or relocations made pursuant to this
Section, whether or not requiring the expenditure of the Company’s own money or
moneys of any other person, shall automatically become a part of the Facility as
if the same were specifically described herein.

 

(e)          If the Company shall not repair, replace, rebuild, restore or
relocate the Facility, it shall be deemed to have exercised its option to
terminate this Lease Agreement pursuant to Section 11.1 hereof. Any Net Proceeds
derived from insurance shall be applied to the payment of the amounts required
to be paid by Section 11.2 hereof and the balance shall be delivered to the
Company. If an Event of Default hereunder shall have occurred and the Agency
shall have exercised its remedies under Section 10.2 hereof, such Net Proceeds
shall be applied to the payment of the amounts required to be paid by
Section 10.2 and Section 10.4 hereof.

 

- 25 -

--------------------------------------------------------------------------------

 

 

Section 7.2     Condemnation.

 

(a)     If title to or use of the Facility shall be taken by Condemnation (in
whole or in part) at any time during the Lease Term:

 

(i)       the Agency shall have no obligation to repair, replace, rebuild,
restore or relocate the Facility or to acquire, by construction or otherwise,
facilities of substantially the same nature as the Facility (“Substitute
Facilities”);

 

(ii)      there shall be no abatement or reduction in the amounts payable by the
Company under this Lease Agreement including, without limitation, the PILOT
Payments (whether or not the Facility is repaired, replaced, rebuilt, restored
or relocated or Substitute Facilities are acquired);

 

(iii)     the Company shall promptly give written notice thereof to the Agency;

 

(iv)     upon the occurrence of such Condemnation, the Net Proceeds derived
therefrom shall be (A) paid to the Company or the Lender, as applicable, for the
replacement, repair, rebuilding, restoration or relocation of the Facility or
acquisition of Substitute Facilities as provided in Section 7.2(b) hereof or (B)
applied pursuant to Section 7.2(e) hereof; and

 

(v)     if the Facility is not repaired, replaced, rebuilt, restored or
relocated, as provided herein and in Section 7.2(b) hereof, this Lease Agreement
shall be terminated at the option of the Agency and the provisions of Section
7.2(e) hereof shall apply.

 

(b)      Any repairs, replacements, rebuilding, restorations or relocations of
the Facility by the Company after the occurrence of such Condemnation or
acquisitions by the Company of Substitute Facilities shall be subject to the
following conditions:

 

(i)       the Facility or the Substitute Facilities shall be in substantially
the same condition and value as an operating entity as existed prior to the
Condemnation;

 

(ii)      the Facility or the Substitute Facilities shall continue to constitute
a “project” as such term is defined in the Act;

 

(iii)     the Facility or the Substitute Facilities will be subject to no Liens,
other than Permitted Encumbrances; and

 

(iv)     any other conditions the Agency may reasonably impose.

 

(c)     All such repair, replacement, rebuilding, restoration or relocation of
the Facility shall be effected with due diligence in a good and workmanlike
manner in compliance with all applicable legal requirements, shall be promptly
and fully paid for by the Company in accordance with the terms of the applicable
contracts and shall automatically become a part of the Facility as if the same
were specifically described herein. Any Net Proceeds of a Condemnation not used
to repair, replace, rebuild, restore, or relocate the Facility shall belong to
the Company.

 

- 26 -

--------------------------------------------------------------------------------

 

 

(d)     In the event such Net Proceeds are not sufficient to pay in full the
costs of such repair, replacement, rebuilding, restoration, relocation or
acquisition of Substitute Facilities, the Company shall nonetheless complete, or
cause to be completed, the work or the acquisition pursuant to the terms of this
Lease Agreement and pay from its own moneys, or cause to be paid by such other
party as may be obligated for payment, that portion of the costs thereof in
excess of such Net Proceeds. All such repairs, replacements, rebuilding,
restoration, relocations and such acquisition of Substitute Facilities made
pursuant to this Section, whether or not requiring the expenditure of the
Company’s own money or moneys of any other person, shall automatically become a
part of the Facility as if the same were specifically described herein.

 

(e)     If the Company shall not repair, replace, rebuild or restore the
Facility or acquire Substitute Facilities, it shall be deemed to have exercised
its option to terminate this Lease Agreement pursuant to Section 11.1 hereof.
Any Net Proceeds derived from the Condemnation shall be applied to the payment
of the amounts required to be paid by Section 11.2 hereof. If any Event of
Default hereunder shall have occurred and the Agency shall have exercised its
remedies under Section 10.2 hereof, such Net Proceeds shall be applied to the
payment of the amounts required to be paid by Section 10.2 and Section 10.4
hereof and any balance remaining thereafter shall belong to the Company.

 

Section 7.3     Condemnation of Company-Owned Property. The Company shall be
entitled to the Net Proceeds of any casualty, damage or destruction insurance
proceeds or any Condemnation award or portion thereof made for damage to or
taking of any Property which, at the time of such damage or taking, is not part
of the Facility.

 

Section 7.4     Waiver of Real Property Law Section 227. The Company hereby
waives the provisions of Section 227 of the Real Property Law of the State or
any law of like import now or hereafter in effect.

 

ARTICLE VIII 
SPECIAL COVENANTS

 

Section 8.1     Right to Inspect Facility. The Agency and its duly authorized
agents shall have the right at all reasonable times on reasonable notice to
inspect the Facility, including, without limitation, for the purpose of
ascertaining the condition of the Environment at, on or in the vicinity of the
Facility.

 

- 27 -

--------------------------------------------------------------------------------

 

 

Section 8.2     Hold Harmless Provisions.

 

(a)     The Company agrees that the Agency, its directors, members, officers,
agents (except the Company), and employees (the “Indemnified Parties”) shall not
be liable for and agrees to protect, defend, indemnify, save, release and hold
the Indemnified Parties harmless from and against any and all damages, losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
judgments, suits, actions, proceedings, costs, disbursements or expenses
(including, without limitation, reasonable attorneys’ and experts’ fees,
expenses and disbursements, incurred whether by reason of third party claims or
to enforce the terms, conditions and provisions of this Lease Agreement) of any
kind or nature whatsoever which may at any time be imposed upon, incurred by or
asserted or awarded against the Agency relating to, resulting from or arising
out of: (i) loss or damage to Property or injury to or death of any and all
Persons that may be occasioned by, directly or indirectly, any cause whatsoever
pertaining to the Facility or arising by reason of or in connection with the
occupation or the use thereof or the presence of any Person or Property on, in
or about the Facility or the Land, (ii) any Project Work and the Agency’s
acquisition, owning, leasing and subleasing of the Facility, including, without
limiting the generality of the foregoing, all claims arising from the breach by
the Company of any of its covenants contained herein, the exercise by the
Company of the authority conferred upon it pursuant to Section 5.2 of this Lease
Agreement, and all causes of action and reasonable attorneys’ fees (whether by
reason of third party claims or by reason of the enforcement of any provision of
this Lease Agreement (including without limitation this Section) or any of the
other documents delivered on the Closing Date by the Agency) and any other
expenses incurred in defending any claims, suits or actions which may arise as a
result of any of the foregoing, (iii) the conditions of the Environment at, on
or in the vicinity of the Facility, (iv) any Project Work or the operation or
use of the Facility in violation of any applicable Environmental Law for the
storage, treatment, generation, transportation, processing, handling,
management, production or Disposal of any Hazardous Substance or as a landfill
or other waste disposal site, or for military, manufacturing or industrial
purposes or for the commercial storage of petroleum or petroleum based products,
except in compliance with all applicable Environmental Laws, (v) the presence of
any Hazardous Substance or a Release or Disposal or the threat of a Release or
Disposal of any Hazardous Substance or waste on, at or from the Facility,
(vi) the failure promptly to undertake and diligently pursue to completion all
necessary, appropriate and legally authorized investigative, containment,
removal, clean-up and other remedial actions with respect to a Release or the
threat of a Release of any Hazardous Substance on, at or from the Facility,
required by any Environmental Law, (vii) human exposure to any Hazardous
Substance, noises, vibrations or nuisances of whatever kind to the extent the
same arise from any Project Work, the condition of the Facility or the
ownership, use, sale, operation, conveyance or operation thereof in violation of
any Environmental Law, (viii) a violation of any applicable Environmental Law,
(ix) non-compliance with any Environmental Permit, (x) a material
misrepresentation or inaccuracy in any representation or warranty or a material
breach of or failure to perform any covenant made by the Company in this Lease
Agreement, or (xi) the costs of any required or necessary investigation,
assessment, testing, repair, cleanup, or detoxification of the Facility and the
preparation of any closure or other required plans; provided that any such
losses, damages, liabilities or expenses of the Agency are not incurred on
account of and do not result from the gross negligence or intentional or willful
wrongdoing of the Indemnified Parties. The foregoing indemnities shall apply
notwithstanding the fault or negligence in part of any of the Indemnified
Parties, and irrespective of the breach of a statutory obligation or the
application of any rule of comparative or apportioned liability. The foregoing
indemnities are limited only to the extent of any prohibitions imposed by law,
and upon the application of any such prohibition by the final judgment or
decision of a competent court of law, the remaining provisions of these
indemnities shall remain in full force and effect.

 

- 28 -

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding any other provisions of this Lease Agreement, the
obligations of the Company pursuant to this Section 8.2 shall remain in full
force and effect after the termination of this Lease Agreement until the
expiration of the period stated in the applicable statute of limitations during
which a claim, cause of action or prosecution relating to the matters herein
described may be brought, the payment in full or the satisfaction of such claim,
cause of action or prosecution relating to the matters herein described and the
payment of all expenses and charges incurred by the Indemnified Parties,
relating to the enforcement of the provisions herein specified. The liability of
the Company to the Agency hereunder shall in no way be limited, abridged,
impaired or otherwise affected by (i) any amendment or modification of any of
the Transaction Documents by or for the benefit of the Agency, the Company or
any subsequent owners or users of the Facility, (ii) any extensions of time for
payment or performance required by any of the Transaction Documents, (iii) the
release of the Company or any other person from the performance or observance of
any of the agreements, covenants, terms or conditions contained in any of the
Transaction Documents by operation of law, either by the Agency’s voluntary act
or otherwise, (iv) the invalidity or unenforceability of any of the terms or
provisions of the Transaction Documents, (v) any exculpatory provision contained
in any of the Transaction Documents limiting the Agency’s recourse to any other
security or limiting the Agency’s rights to a deficiency judgment against the
Company, (vi) any investigation or inquiry conducted by or on the behalf of the
Agency or any information which the Agency may have or obtain with respect to
the condition of the Environment at, or ecological condition of, the Facility,
(vii) the sale, assignment or foreclosure of any mortgage relating to all or any
part of the Facility, but only with respect to a Release that has occurred prior
to any such event, (viii) the sale, assignment, subleasing, transfer or
conveyance of all or part of the Land or the Facility or the Company’s interests
and rights in, to, and under the Lease Agreement or the termination of the Lease
Agreement, but only with respect to a Release that has occurred prior to any
such event, (ix) the death or legal incapacity of the Company, (x) the release
or discharge, in whole or in part, of the Company in any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceeding, or (xi) any other circumstances which might otherwise constitute a
legal or equitable release or discharge, in whole or in part, of the Company
under the Lease Agreement, or any other Transaction Document.

 

(c)     In the event of any claim against the Indemnified Parties by any
employee or contractor of the Company or anyone directly or indirectly employed
by any of them or anyone for whose acts any of them may be liable, the
obligations of the Company hereunder shall not be limited in any way by any
limitation on the amount or type of damages, compensation, disability benefits
or other employee benefit acts.

 

Section 8.3     Company to Maintain Its Existence. The Company covenants and
agrees that at all times during the Lease Term, it will (i) maintain its
existence, (ii) continue to be an entity subject to service of process in the
State and either organized under the laws of the State, or organized under the
laws of any other state of the United States and duly qualified to do business
as a foreign entity in the State, (iii) not liquidate, wind-up or dissolve or
otherwise dispose of all or substantially all of its property, business or
assets remaining after the execution and delivery of this Lease Agreement,
(iv) not consolidate with or merge into another corporation or permit one or
more corporations to consolidate with or merge into it, and (v) not change more
than 49% of the ownership and control of the Company or sell or transfer more
than 49% of the equity interests in the Company, except with consent of the
Agency, which consent shall not be unreasonably withheld or delayed or
conditioned.

 

Section 8.4     Qualification in State. The Company throughout the Lease Term
shall continue to be duly authorized to do business in the State.

 

- 29 -

--------------------------------------------------------------------------------

 

 

Section 8.5     Agreement to File Annual Statements and Provide Information. The
Company shall file with the NYSDTF an annual statement of the value of all sales
and use tax exemptions claimed in connection with the Facility in compliance
with Sections 874(8) of the GML as provided in Section 5.2(g) hereof. The
Company shall submit a copy of such annual statement to the Agency at the time
of filing with NYSDTF. The Company shall also provide the Agency with the
information necessary for the Agency to comply with Section 874(9) of the GML.
Annually, the Company shall provide the Agency with a certified statement and
documentation (i) enumerating the FTE jobs, by category, retained and/or created
at the Facility as a result of the Agency’s financial assistance and (ii)
indicating the fringe benefits and salary averages or ranges for such categories
of FTE jobs created and/or retained. The Company further agrees to provide and
certify or cause to be provided and certified such information concerning the
Company, its finances, its operations, its employment and its affairs necessary
to enable the Agency to make any report required by law, governmental
regulation, including, without limitation, any reports required by the Act or
the Public Authorities Accountability Act of 2005 and the Public Authorities
Reform Act of 2009, each as amended from time to time, or any other reports
required by the New York State Authority Budget Office or the Office of the
State Comptroller or any of the Agency Documents or Company Documents. Such
information shall be provided within thirty (30) days following written request
from the Agency. The Company shall cause any and all sublessees at the Facility
to comply with the requirements of this Section 8.5 by requiring each such
sublessee to enter into a Tenant Agency Compliance Agreement.

 

Section 8.6     Books of Record and Account; Financial Statements. The Company
at all times agrees to maintain proper accounts, records and books in which full
and correct entries shall be made, in accordance with generally accepted
accounting principles, of all transactions and events relating to the business
and financial affairs of the Company.

 

Section 8.7     Compliance with Orders, Ordinances, Etc.

 

(a)     The Company, throughout the Lease Term, agrees that it will promptly
comply, and cause any sublessee, tenant or occupant of the Facility to comply,
with all statutes, codes, laws, acts, ordinances, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations, directions
and requirements, ordinary or extraordinary, which now or at any time hereafter
may be applicable to the Facility or any part thereof, or to the Project Work,
or to any use, manner of use or condition of the Facility or any part thereof,
of all federal, state, county, municipal and other governments, departments,
commissions, boards, courts, authorities, officials and officers having
jurisdiction over the Facility or any part thereof, or of the Project Work, or
of any use, manner of use or condition of the Facility or any part thereof or of
any companies or associations insuring the premises.

 

(b)     Notwithstanding the provisions of subsection (a) above, the Company may
in good faith contest the validity or the applicability of any requirement of
the nature referred to in such subsection (a) by appropriate legal proceedings
conducted in good faith and with due diligence. In such event, the Company may
fail to comply with the requirement or requirements so contested during the
period of such contest and any appeal therefrom, unless the Agency shall notify
the Company that by failure to comply with such requirement or requirements, the
Facility or any part thereof may be subject to loss, penalty or forfeiture, in
which event the Company shall promptly take such action with respect thereto or
provide such security as shall be satisfactory to the Agency. If at any time the
then existing use or occupancy of the Facility shall, pursuant to any zoning or
other law, ordinance or regulation, be permitted only so long as such use or
occupancy shall continue, the Company shall use its best efforts not to cause or
permit such use or occupancy to be discontinued without the prior written
consent of the Agency.

 

- 30 -

--------------------------------------------------------------------------------

 

 

Section 8.8      Discharge of Liens and Encumbrances.

 

(a)     The Company, throughout the Lease Term, shall not permit or create or
suffer to be permitted or created any Lien, except for Permitted Encumbrances,
upon the Facility or any part thereof by reason of any labor, services or
materials rendered or supplied or claimed to be rendered or supplied with
respect to the Facility or any part thereof.

 

(b)     Notwithstanding the provisions of subsection (a) above, the Company may
in good faith contest any such Lien. In such event, the Company may permit the
items so contested to remain undischarged and unsatisfied during the period of
such contest and any appeal therefrom, unless the Agency shall notify the
Company in writing that by nonpayment of any such item or items, the Facility or
any part thereof may be subject to loss or forfeiture. In the event of such
notice the Company shall promptly secure payment of all such unpaid items by
filing a bond, in form and substance satisfactory to the Agency, thereby causing
such Lien to be removed, or by taking such other actions as may be satisfactory
to the Agency to protect its interests. Mechanics’ Liens shall be discharged or
bonded within thirty (30) days of the filing or perfection thereof.

 

Section 8.9      Depreciation Deductions and Investment Tax Credit. The parties
agree that, as between them, the Company shall be entitled to all depreciation
deductions with respect to any depreciable property comprising a part of the
Facility and to any investment credit with respect to any part of the Facility.

 

Section 8.10     Employment Opportunities; Notice of Jobs. The Company covenants
and agrees that, in consideration of the participation of the Agency in the
transactions contemplated herein, it will, except as otherwise provided by
collective bargaining contracts or agreements to which the Company is a party,
cause any new employment opportunities created in connection with the Facility
to be listed with the New York State Department of Labor, Community Services
Division and with the administrative entity of the service delivery area created
pursuant to the Job Training Partnership Act (PL 97-300), as superseded by the
Workforce Innovation and Opportunity Act (PL. 113-128), in which the Facility is
located (collectively, the “Referral Agencies”). The Company also agrees, and
shall cause any and all sublessees to agree, that they will, where practicable,
first consider for such new employment opportunities persons eligible to
participate in federal job training partnership programs who shall be referred
by the Referral Agencies.

 

- 31 -

--------------------------------------------------------------------------------

 

 

Section 8.11     Employment at the Facility. The Company hereby agrees to create
and maintain or cause to be created and maintained at all times at the Facility
and at the facility located at 555 North Research Place, Central Islip, New York
11722: one-hundred seventy-six (176) full time equivalent employees as of
December 31, 20[__], and one-hundred eighty-six (186) full time equivalent
employees as of December 31, 20[__] and thereafter throughout the Lease Term,
calculated on the basis of 35 hours per week who are employees of the Company or
any subsidiary or affiliates of the Company, or any consultants, contractors or
subcontractors of the Company, or any subsidiary or affiliates of the Company,
whose place of employment or workplace is located at the Facility (including the
full time equivalent employees of all tenants at the Facility) (“FTE”). It is
further provided that the Company may not actually provide the FTEs at the
Facility, but rather shall sublease the Facility to the Sublessee, and the FTE
jobs created and maintained by the Sublessee at the Facility shall satisfy the
requirement above. The Company’s obligation with regard to creating or causing
to be maintained FTEs includes (a) using all reasonable efforts to lease up the
Facility, and (b) including provisions in all subleases requiring any tenant to
comply with the provisions of the Lease Agreement applicable to them.

 

ARTICLE IX
RELEASE OF CERTAIN LAND; ASSIGNMENTS AND SUBLEASING

 

Section 9.1     Restriction on Sale of Facility; Release of Certain Land.

 

(a)     Except as otherwise specifically provided in this Article IX and in
Article X hereof, the Agency shall not sell, convey, transfer, encumber or
otherwise dispose of the Facility or any part thereof, or any of its rights
under this Lease Agreement, without the prior written consent of the Company.

 

(b)     The Agency and the Company from time to time may release from the
provisions of this Lease Agreement and the leasehold estate created hereby any
part of, or interest in, the Land which is not necessary, desirable or useful
for the Facility. In such event, the Agency, at the Company’s sole cost and
expense, shall execute and deliver any and all instruments necessary or
appropriate so to release such part of, or interest in, the Land. As a condition
to such release, the Agency shall be provided with a copy of the instrument
transferring such title or interest in such Land, an instrument survey of the
Land to be conveyed, together with a certificate of an Authorized Representative
of the Company stating that there is then no Event of Default under this Lease
Agreement and that such part of, or interest in, the Land is not necessary,
desirable or useful for the Facility.

 

(c)     No conveyance of any part of, or interest in, the Land effected under
the provisions of this Section 9.l shall entitle the Company to any abatement or
diminution of the rents payable by it under this Lease Agreement or any
abatement or diminution of the PILOT Payments.

 

Section 9.2     Removal of Equipment.

 

(a)     The Agency shall not be under any obligation to remove, repair or
replace any inadequate, obsolete, worn out, unsuitable, undesirable or
unnecessary item of Equipment. In any instance where the Company determines that
any item of Equipment has become inadequate, obsolete, worn out, unsuitable,
undesirable or unnecessary, the Company, may remove such items from the Facility
and may sell, trade-in, exchange or otherwise dispose of the same, as a whole or
in part, provided that such removal will not materially impair the operation of
the Facility for the purpose for which it is intended or change the nature of
the Facility so that it does not constitute a “project” under the Act.

 

- 32 -

--------------------------------------------------------------------------------

 

 

(b)        Upon the request of the Company, the Agency shall execute and deliver
to the Company all instruments necessary or appropriate to enable the Company to
sell or otherwise dispose of any such item of Equipment. The Company shall pay
any costs (including attorneys’ fees) incurred in transferring title to any item
of Equipment removed pursuant to this Section 9.2.

 

(c)        The removal of any item of Equipment pursuant to this Section shall
not entitle the Company to any abatement or diminution of the PILOT Payments or
any other amounts payable by it under this Lease Agreement.

 

Section 9.3     Assignment and Subleasing.

 

(a)        Except pursuant to the Sublease Agreement, this Lease Agreement may
not be assigned, in whole or in part, and the Facility may not be subleased, in
whole or in part, without the prior written consent of the Agency, in each
instance, which consent shall not be unreasonably withheld or delayed, but shall
be subject to the dates of the Agency’s board meetings, and which consent may be
fully and effectively given by the execution and delivery of a Tenant Agency
Compliance Agreement by an Authorized Representative of the Agency in
substantially the form attached hereto as Exhibit I. Any assignment or sublease
shall be on the following conditions, as of the time of such assignment or
sublease:

 

(i)       no assignment or sublease shall relieve the Company from primary
liability for any of its obligations hereunder unless the Agency consents
thereto, which consent shall not be unreasonably withheld or delayed subject to
the dates of the Agency’s board meetings and which consent shall be conditioned
upon the Agency being indemnified and held harmless to its reasonable
satisfaction;

 

(ii)      the assignee or sublessee (except in the case of a true sublessee in
the ordinary course of business) shall assume the obligations of the Company
hereunder to the extent of the interest assigned or subleased;

 

(iii)     the Company shall, within ten (10) days after the delivery thereof,
furnish or cause to be furnished to the Agency a true and complete copy of such
assignment or sublease and the instrument of assumption;

 

(iv)     neither the validity nor the enforceability of the Lease Agreement
shall be adversely affected thereby;

 

(v)     the Facility shall continue to constitute a “project” as such quoted
term is defined in the Act, and, without limiting the generality of the
foregoing, no assignment or sublease shall cause the Facility to be used in
violation of Section 862(2)(a) of the Act and no assignment or sublease shall
cause the Facility to be occupied by a sublessee in violation of Section 862(1)
of the Act; and

 

(vi)     any sublessee will execute and deliver a Tenant Agency Compliance
Agreement, satisfactory to the Agency in substantially the form attached hereto
as Exhibit I;

 

- 33 -

--------------------------------------------------------------------------------

 

 

(b)        If the Agency shall so request, as of the purported effective date of
any assignment or sublease pursuant to subsection (a) of this Section 9.3, the
Company at its sole cost and expense shall furnish the Agency with opinions, in
form and substance satisfactory to the Agency, (i) of Transaction Counsel as to
item (v) above, and (ii) of Independent Counsel as to items (i), (ii), and (iv)
above.

 

(c)         In accordance with Section 862(1) of the Act, the Facility shall not
be occupied by a sublessee whose tenancy would result in the removal of a
facility or plant of the proposed sublessee from one area of the State to
another area of the State or in the abandonment of one or more plants or
facilities of such sublessee located within the State; provided, however, that
neither restriction shall apply if the Agency shall determine:

 

 

(i)

that such occupation of the Facility is reasonably necessary to discourage the
proposed sublessee from removing such other plant or facility to a location
outside the State, or

 

 

(ii)

that such occupation of the Facility is reasonably necessary to preserve the
competitive position of the proposed sublessee in its respective industry.

 

Section 9.4     Merger of Agency.

 

(a)        Nothing contained in this Lease Agreement shall prevent the
consolidation of the Agency with, or merger of the Agency into, or the transfer
of the Agency’s interest in the entire Facility to, any other public benefit
corporation or political subdivision which has the legal authority to own and
lease the Facility and to continue the tax benefits contemplated by the
Transaction Documents, provided that upon any such consolidation, merger or
transfer, the due and punctual performance and observance of all the agreements
and conditions of this Lease Agreement to be kept and performed by the Agency
shall be expressly assumed in writing by the public benefit corporation or
political subdivision resulting from such consolidation or surviving such merger
or to which the Facility shall be transferred.

 

(b)        Within thirty (30) days after the consummation of any such
consolidation, merger or transfer of title, the Agency shall give notice thereof
in reasonable detail to the Company and shall, upon request, furnish to the
Company, at the sole cost and expense of the Company, a favorable opinion of
Independent Counsel as to compliance with the provisions of Section 9.4(a)
hereof. The Agency promptly shall furnish such additional information with
respect to any such transaction as the Company may reasonably request.

 

ARTICLE X
EVENTS OF DEFAULT AND REMEDIES

 

Section 10.1     Events of Default Defined.

 

 

(a)

The following shall each be “Events of Default” under this Lease Agreement:

 

(i)       the failure by the Company to pay or cause to be paid, on the date
due, the amounts specified to be paid pursuant to Section 4.3(a) and (b) hereof;

 

- 34 -

--------------------------------------------------------------------------------

 

 

(ii)      the failure by the Company to observe and perform any covenant
contained in Sections 2.2(e), (f) or (i), 5.2, 6.3, 6.4, 6.5, 8.2, 8.4, 8.5,
8.11, 9.3, 10.4 and 10.6 and Article XIII hereof;

 

(iii)     the failure by the Company to pay or cause to be paid PILOT Payments
or the Recapture Benefits, in each case on the dates due;

 

(iv)     the occurrence and continuation of a Recapture Event;

 

(v)      any representation or warranty of the Company herein, in any of the
Company Documents or in the Project Application Information shall prove to have
been false or misleading in any material respect;

 

(vi)     the failure by the Company to observe and perform any covenant,
condition or agreement hereunder on its part to be observed or performed (except
obligations referred to in 10.1(a)(i), (ii), (iii) and (vii)) for a period of
thirty (30) days after written notice, specifying such failure and requesting
that it be remedied, has been given to the Company by the Agency;

 

(vii)     the dissolution or liquidation of the Company; or the failure by the
Company to release, stay, discharge, lift or bond within thirty (30) days any
execution, garnishment, judgment or attachment of such consequence as may impair
its ability to carry on its operations; or the failure by the Company generally
to pay its debts as they become due; or an assignment by the Company for the
benefit of creditors; or the commencement by the Company (as the debtor) of a
case in bankruptcy or any proceeding under any other insolvency law; or the
commencement of a case in bankruptcy or any proceeding under any other
insolvency law against the Company (as the debtor), wherein a court having
jurisdiction in the premises enters a decree or order for relief against the
Company as the debtor, or such case or proceeding is consented to by the Company
or remains undismissed for forty (40) days, or the Company consents to or admits
the material allegations against it in any such case or proceeding; or a
trustee, receiver or agent (however named) is appointed or authorized to take
charge of substantially all of the property of the Company for the purpose of
enforcing a lien against such Property or for the purpose of general
administration of such Property for the benefit of creditors;

 

(viii)      an Event of Default under the Mortgage, if any, shall have occurred
and be continuing; or

 

(ix)     a default by any tenant under its respective Tenant Agency Compliance
Agreement shall have occurred and be continuing.

 

- 35 -

--------------------------------------------------------------------------------

 

 

(b)        Notwithstanding the provisions of Section 10.1(a), if by reason of
force majeure any party hereto shall be unable in whole or in part to carry out
its obligations under Sections 3.4, 6.1 and 8.11 of this Lease Agreement, and if
such party shall give notice and full particulars of such force majeure in
writing to the other party, within a reasonable time after the occurrence of the
event or cause relied upon, such obligations under this Lease Agreement of the
party giving such notice (and only such obligations), so far as they are
affected by such force majeure, shall be suspended during continuation of the
inability, which shall include a reasonable time for the removal of the effect
thereof. The term “force majeure” as used herein shall include, without
limitation, acts of God, strikes, lockouts or other industrial disturbances,
acts of public enemies, acts, priorities or orders of any kind of the government
of the United States of America or of the State or any of their departments,
agencies, governmental subdivisions or officials or any civil or military
authority, insurrections, riots, epidemics, landslides, lightning, earthquakes,
fire, hurricanes, storms, floods, washouts, droughts, arrests, restraint of
government and people, civil disturbances, explosions, breakage or accident to
machinery, transmission pipes or canals, shortages of labor or materials or
delays of carriers, partial or entire failure of utilities, shortage of energy
or any other cause or event not reasonably within the control of the party
claiming such inability and not due to its fault. The party claiming such
inability shall remove the cause for the same with all reasonable promptness. It
is agreed that the settlement of strikes, lockouts and other industrial
disturbances shall be entirely within the discretion of the party having
difficulty, and the party having difficulty shall not be required to settle any
strike, lockout and other industrial disturbances by acceding to the demands of
the opposing party or parties.

 

Section 10.2     Remedies on Default.

 

(a)         Whenever any Event of Default shall have occurred and be continuing,
the Agency may take, to the extent permitted by law, any one or more of the
following remedial steps:

 

(i)     declare, by written notice to the Company, to be immediately due and
payable, whereupon the same shall become immediately due and payable: (A) all
unpaid installments of rent payable pursuant to Section 4.3(a) and (b) hereof,
(B) all unpaid and past due PILOT Payments, (C) all due and owing Recapture
Benefits, and (D) all other payments due under this Lease Agreement; provided,
however, that if an Event of Default specified in Section 10.1(a)(vii) hereof
shall have occurred and be continuing, such installments of rent and other
payments due under this Lease Agreement shall become immediately due and payable
without notice to the Company or the taking of any other action by the Agency;

 

(ii)     terminate this Lease Agreement, reconvey the Facility to the Company
and terminate the Sales Tax Exemption authorization. The Agency shall have the
right to execute an appropriate deed with respect to the Facility and to place
the same on record in the Suffolk County Clerk’s office, at the sole cost and
expense of the Company and in such event the Company waives delivery and
acceptance of such deed and the Company hereby appoints the Agency its true and
lawful agent and attorney-in-fact (which appointment shall be deemed to be an
agency coupled with an interest), with full power of substitution to file on its
behalf all affidavits, questionnaires and other documentation necessary to
accomplish the recording of such deed; or

 

(iii)     take any other action at law or in equity which may appear necessary
or desirable to collect the payments then due or thereafter to become due
hereunder, and to enforce the obligations, agreements and covenants of the
Company under this Lease Agreement.

 

- 36 -

--------------------------------------------------------------------------------

 

 

(b)         No action taken pursuant to this Section 10.2 (including termination
of the Lease Agreement) shall relieve the Company from its obligation to make
all payments required by Section 4.3 hereof or due and owing PILOT Payments or
Recapture Benefits.

 

Section 10.3     Remedies Cumulative. No remedy herein conferred upon or
reserved to the Agency is intended to be exclusive of any other available
remedy, but each and every such remedy shall be cumulative and in addition to
every other remedy given under this Lease Agreement or now or hereafter existing
at law or in equity. No delay or omission to exercise any right or power
accruing upon any default shall impair any such right and power or shall be
construed to be a waiver thereof, but any such right or power may be exercised
from time to time and as often as may be deemed expedient. In order to entitle
the Agency to exercise any remedy reserved to it in this Article X, it shall not
be necessary to give any notice, other than such notice as may be herein
expressly required in this Lease Agreement.

 

Section 10.4     Agreement to Pay Attorneys’ Fees and Expenses. In the event the
Company should default under any of the provisions of this Lease Agreement and
the Agency should employ attorneys or incur other expenses for the collection of
amounts payable hereunder or the enforcement of performance or observance of any
obligations or agreements on the part of the Company herein contained, the
Company shall, on demand therefor, pay to the Agency the reasonable fees of such
attorneys and such other expenses so incurred.

 

Section 10.5     No Additional Waiver Implied by One Waiver. In the event any
agreement contained herein should be breached by any party and thereafter waived
by any other party, such waiver shall be limited to the particular breach so
waived and shall not be deemed to waive any other breach hereunder.

 

Section 10.6     Certificate of No Default. The Company shall deliver to the
Agency each year no later than January 15th, a certificate signed by an
Authorized Representative of the Company stating that the Company is not in
default under this Lease Agreement and that no Event of Default exists under
this Lease Agreement or any other Company Document. Such certificate shall also
contain all information required under Section 8.5 hereof.

 

ARTICLE XI
EARLY TERMINATION OF LEASE AGREEMENTOPTION IN FAVOR OF COMPANY

 

Section 11.1     Early Termination of Lease Agreement. The Company shall have
the option to terminate this Lease Agreement at any time upon filing with the
Agency a certificate signed by an Authorized Representative of the Company
stating the Company’s intention to do so pursuant to this Section and stating
the date upon which such payments required by Section 11.2 hereof shall be made
(which date shall not be less than forty five (45) nor more than 90 days from
the date such certificate is filed) and upon compliance with the requirements
set forth in Section 11.2 hereof.

 

- 37 -

--------------------------------------------------------------------------------

 

 

Section 11.2     Conditions to Termination of Lease Agreement. In the event of
the termination or expiration of this Lease Agreement in accordance with the
provisions of Sections 4.2, 10.2 or 11.1 hereof, the Company shall make or cause
to be made the following payments:

 

(a)     To the Agency or the Taxing Authorities, as appropriate pursuant to
Section 5.1 hereof: all PILOT Payments due and payable hereunder as of the date
of the termination or expiration of this Lease Agreement;

 

(b)     To the Agency: the purchase price with respect to the Equipment of one
dollar ($1.00);

 

(c)     To the Agency: all amounts due and payable under Section 5.4 hereof;

 

(d)     To the Agency: an amount certified by the Agency to be sufficient to pay
all unpaid fees and expenses of the Agency incurred under the Agency Documents;
and

 

(e)     To the appropriate Person: an amount sufficient to pay all other fees,
expenses or charges, if any, due and payable or to become due and payable under
the Company Documents.

 

Section 11.3     Conveyance on Termination. At the closing of any expiration or
termination of the Lease Agreement, the Agency shall, upon receipt of the
amounts payable pursuant to Section 11.2 hereof, deliver to the Company all
necessary documents (i) to terminate this Lease Agreement and to convey the
Facility to the Company, subject in each case only to the following: (A) any
Liens to which leasehold estate or title to such Property was subject when
conveyed to the Agency, (B) any Liens created at the request of the Company, to
the creation of which the Company consented or in the creation of which the
Company acquiesced, (C) any Permitted Encumbrances, and (D) any Liens resulting
from the failure of the Company to perform or observe any of the agreements on
its part contained in this Lease Agreement or arising out of an Event of Default
hereunder; and (ii) to release and convey to the Company all of the Agency’s
rights and interest in and to any rights of action or any Net Proceeds of
insurance or Condemnation awards with respect to the Facility (but not including
any Unassigned Rights). At the closing of any expiration or termination of the
Lease Agreement, and unless otherwise waived by the Agency, as a condition to
such termination or expiration, the Company shall request each Lender to release
the Agency from any Mortgage and any other Loan Documents to which it is a party
in writing and cause such releases to be recorded as applicable.

 

ARTICLE XII
LENDER PROVISIONS

 

Section 12.1     Subordination of Lease Agreement. This Lease Agreement and any
and all modifications, amendments, renewals and extensions thereof is subject
and subordinate to any Mortgage which may be granted by the Agency and the
Company on the Facility or any portion thereof and to any and all modifications,
amendments, consolidations, extensions, renewals, replacements and increases
thereof.

 

- 38 -

--------------------------------------------------------------------------------

 

 

Section 12.2     Mortgage and Pledge of Agency’s Interests to Lender. The Agency
shall at the request of, and at the sole cost and expense of, the Company
(i) mortgage its interest in the Facility, and (ii) pledge and assign its rights
to and interest in this Lease Agreement (other than Unassigned Rights) to the
Lender as security for the payment of the principal of and interest on the Loan,
in each case in accordance with the provisions attached hereto as Exhibit D. The
Company hereby acknowledges and consents to such mortgage, pledge and assignment
by the Agency. Notwithstanding the foregoing, all indemnities herein contained
shall, subsequent to such mortgage, pledge and assignment, continue to run to
the Agency for its benefit.

 

Section 12.3     Pledge of Company’s Interest to Lender. The Company shall have
the right to pledge and assign its rights to and interest in this Lease
Agreement and the Plans and Specifications to any Lender as security for the
payment of the principal of and interest on the Loan. The Agency hereby
acknowledges and consents to any such pledge and assignment by the Company.

 

Section 12.4     Making of Loans; Disbursement of Loan Proceeds. The Agency
acknowledges that the Company may request one or more Lenders to make one or
more loans to finance and refinance the costs of the acquisition of the Facility
and/or the Project Work or to reimburse the Company for the cost of acquiring
the Facility and/or the Project Work (the “Loan”). Proceeds of such Loan shall
be disbursed by such Lender in accordance with the provisions of the Mortgage or
other related documentation applicable to such Loan.

 

Provided that the Agency shall have received the notice of the name and address
of a Lender, the Agency agrees that simultaneously with its giving of any notice
under this Lease Agreement (each a “Notice”) it will send a copy of such Notice
to each Lender. Each Notice shall be sent to each Lender in the manner provided
herein at the address provided to the Agency by each Lender for such purpose.
Each such Lender may change such address from time to time by written notice to
the Agency in accordance herewith. The Agency shall reasonably cooperate with
the Company in connection with the granting or modification by the Company of
any Mortgage. Such cooperation shall include, without limitation, the execution
and delivery of such documents and instruments in connection with a Mortgage as
the Company or the Lender may reasonably request (the “Loan Documents”),
provided that such documents and instruments shall contain the language set
forth in Exhibit D attached hereto and made a part hereof. The Company shall
perform or cause to be performed for and on behalf of the Agency, and at the
Company’s sole cost and expense, each and every obligation of the Agency under
and pursuant to such instruments.

 

Section 12.5     References to Lender, Loan or Mortgage. All references herein
to Lender, Loan or Mortgage or other similar words, whether in the singular or
the plural, may be in anticipation of future Loans to be made by future Lenders.
Such references shall only be effective if such Loans have been made and are
still outstanding. If such Loans are never made or have been repaid, such
references shall not be of any force or effect.

 

- 39 -

--------------------------------------------------------------------------------

 

 

ARTICLE XIII
ENVIRONMENTAL MATTERS

 

Section 13.1     Environmental Representations of the Company. Except as
otherwise shown on Exhibit H attached hereto, the Company hereby represents and
warrants to the Agency that:

 

(a)     Neither the Facility nor, to the best of Company’s knowledge, any
property adjacent to or within the immediate vicinity of the Facility is being
or has been used in violation of any applicable Environmental Law for the
storage, treatment, generation, transportation, processing, handling, production
or disposal of any Hazardous Substance or as a landfill or other waste
management or disposal site or for military, manufacturing or industrial
purposes or for the storage of petroleum or petroleum based products.

 

(b)     Underground storage tanks are not and have not been located on the
Facility.

 

(c)     The soil, subsoil, bedrock, surface water and groundwater of the
Facility are free of Hazardous Substances, in violation of Environmental Law,
other than any such substances that occur naturally.

 

(d)     There has been no Release or threat of a Release of any Hazardous
Substance in violation of any applicable law on, at or from the Facility or any
property adjacent to or within the immediate vicinity of the Facility which
through soil, subsoil, bedrock, surface water or groundwater migration could
come to be located on or at the Facility, and the Company has not received any
form of notice or inquiry from any federal, state or local governmental agency
or authority, any operator, tenant, subtenant, licensee or occupant of the
Facility or any property adjacent to or within the immediate vicinity of the
Facility or any other person with regard to a Release or the threat of a Release
of any Hazardous Substance on, at or from the Facility or any property adjacent
to or within the immediate vicinity of the Facility in violation of any
applicable law.

 

(e)     All Environmental Permits necessary for the ownership, use or operation
of the Facility have been obtained and are in full force and effect.

 

(f)     No event has occurred with respect to the Facility which, with the
passage of time or the giving of notice, or both, would constitute a violation
of or non-compliance with any applicable Environmental Law or Environmental
Permit.

 

(g)     There are no agreements, consent orders, decrees, judgments, license or
permit conditions or other orders or directives of any federal, state or local
court, governmental agency or authority relating to the past, present or future
construction, renovation, equipping, ownership, use, operation, sale, transfer
or conveyance of the Facility which require any change in the present condition
of the Facility or any work, repairs, construction, containment, clean up,
investigations, studies, removal or remedial action or capital expenditures in
order for the Facility to be in compliance with any applicable Environmental Law
or Environmental Permit.

 

(h)     There are no actions, suits, claims or proceedings, pending or
threatened, which could cause the incurrence of expenses or costs of any name or
description or which seek money damages, injunctive relief, remedial action or
remedy that arise out of, relate to or result from (i)  conditions of the
Environment at, on or in the vicinity of the Facility, (ii) a violation or
alleged violation of any applicable Environmental Law or non-compliance or
alleged non-compliance with any Environmental Permit with respect to the
Facility, (iii) the presence of any Hazardous Substance or a Release or the
threat of a Release of any Hazardous Substance on, at or from the Facility or
any property adjacent to or within the immediate vicinity of the Facility or
(iv) human exposure to any Hazardous Substance, noises, vibrations or nuisances
of whatever kind to the extent the same arise from the condition of the
Facility, the Project Work or the ownership, use, operation, sale, transfer or
conveyance of the Facility.

 

- 40 -

--------------------------------------------------------------------------------

 

 

Section 13.2     Environmental Covenants of the Company. The Company hereby
covenants and agrees with the Agency as follows:

 

(a)     The Company shall use, operate and manage the Facility in accordance
with all applicable Environmental Laws and Environmental Permits, and shall
cause all operators, tenants, subtenants, licensees and occupants of the
Facility to use, operate and manage the Facility in accordance with any
applicable Environmental Laws and Environmental Permits, and shall not cause,
allow or permit the Facility or any part thereof to be operated or used for the
storage, treatment, generation, transportation, processing, handling,
production, management or Disposal of any Hazardous Substances other than in
accordance with all applicable Environmental Laws and Environmental Permits.

 

(b)     The Company shall obtain and comply with, and shall cause all
contractors, subcontractors, operators, tenants, subtenants, licensees and
occupants of the Facility to obtain and comply with, all Environmental Permits,
if any.

 

(c)     The Company shall not cause or permit any change to be made in the
present or intended use or operation of the Facility which would (i) involve the
storage, treatment, generation, transportation, processing, handling,
management, production or disposal of any Hazardous Substance other than in
accordance with any applicable Environmental Law, or use or operation of the
Facility as a landfill or waste management or disposal site or for manufacturing
or industrial purposes or for the storage of petroleum or petroleum based
products other than in accordance with any applicable Environmental Law,
(ii) violate any applicable Environmental Law, (iii) constitute a violation or
non-compliance with any Environmental Permit or (iv) increase the risk of a
Release of any Hazardous Substance.

 

(d)     The Company shall promptly provide the Agency with a copy of all
notifications which the Company gives or receives with respect to conditions of
the Environment at or in the vicinity of the Facility, any past or present
Release or the threat of a Release of any Hazardous Substance on, at or from the
Facility or any property adjacent to or within the immediate vicinity of the
Facility. If the Company receives or becomes aware of any such notification
which is not in writing or otherwise capable of being copied, the Company shall
promptly advise the Agency of such verbal, telephonic or electronic notification
and confirm such notice in writing. Furthermore, upon the Company’s discovery
thereof, the Company shall promptly advise the Agency in writing of: (i) the
presence of any Hazardous Substance on, under or about the Facility of which the
Agency has not previously been advised in writing; (ii) any remedial action
taken by, or on behalf of, the Company in response to any Hazardous Substance
on, under or about the Facility or to any environmental proceedings of which the
Company has not previously been advised in writing; and (iii) the occurrence or
condition on any real property adjoining or in the vicinity of the Facility that
could reasonably be expected to cause the Facility or any part thereof to be
subject to any restrictions on the ownership, occupancy, transferability or use
of the Facility under any Environmental Law. The Company shall also provide the
Agency with copies of all reports, analyses, notices, licenses, approvals,
orders, correspondences or other written materials in its possession or control
relating to the condition of the Environment at the Facility or real property or
bodies of water adjoining or in the vicinity of the Facility or environmental
proceedings promptly upon receipt, completion or delivery of such materials.

 

- 41 -

--------------------------------------------------------------------------------

 

 

(e)     The Company shall undertake and complete all investigations, studies,
sampling and testing and all removal or remedial actions necessary to contain,
remove and clean up all Hazardous Substances that are or may become present at
the Facility and are required to be removed and/or remediated in accordance with
all applicable Environmental Laws and all Environmental Permits. All remedial
work shall be conducted (i) in a diligent and timely fashion by licensed
contractors acting under the supervision of a consulting environmental engineer,
(ii) pursuant to a detailed written plan for the remedial work approved by any
public or private agencies or persons with a legal or contractual right to such
approval, (iii) with such insurance coverage pertaining to liabilities arising
out of the remedial work as is then customarily maintained with respect to such
activities, and (iv) only following receipt of any required permits, licenses or
approvals. In addition, the Company shall submit, or cause to be submitted, to
the Agency, promptly upon receipt or preparation, copies of any and all reports,
studies, analyses, correspondence, governmental comments or approvals, proposed
removal or other remedial work contracts and similar information prepared or
received by or on behalf of the Company in connection with any remedial work, or
Hazardous Substances relating to the Facility. All costs and expenses of such
remedial work shall be paid by or on behalf of the Company, including, without
limitation, the charges of the remedial work contractors and the consulting
environmental engineer, any taxes or penalties assessed in connection with the
remedial work and the Agency’s out-of-pocket costs incurred in connection with
monitoring or review of such remedial work. The Agency shall have the right but
not the obligation to join and participate in, as a party if it so elects, any
legal proceedings or actions initiated in connection with any environmental
proceedings.

 

(f)     If at any time the Agency obtains any notice or information that the
Company or the Facility, or the use or operation thereof or the Project Work may
be in violation of an Environmental Law or in non-compliance with any
Environmental Permit or standard, the Agency may require that a full or
supplemental environmental inspection and audit report with respect to the
Facility of a scope and level of detail reasonably satisfactory to the Agency be
prepared by a professional environmental engineer or other qualified
environmental scientist acceptable to the Agency, at the Company’s sole cost and
expense. Said audit may, but is not required to or limited to, include a
physical inspection of the Facility, a records search, a visual inspection of
any property adjacent to or within the immediate vicinity of the Facility,
personnel interviews, review of all Environmental Permits and the conducting of
scientific testing. If necessary to determine whether a violation of an
Environmental Law exists, such inspection shall also include subsurface testing
for the presence of Hazardous Substances in the soil, subsoil, bedrock, surface
water and/or groundwater. If said audit report indicates the presence of any
Hazardous Substance or a Release or Disposal or the threat of a Release or
Disposal of any Hazardous Substance on, at or from the Facility in violation of
any applicable law, the Company shall promptly undertake and diligently pursue
to completion all necessary, appropriate investigative, containment, removal,
clean-up and other remedial actions required by any Environmental Law, in
accordance with Section 13.2(e) above. The Company hereby consents to the Agency
notifying any party under such circumstances of the availability of any or all
of the environmental reports and the information contained therein. The Company
further agrees that the Agency may disclose such environmental reports to any
governmental agency or authority if they reasonably believe that they are
required to disclose any matter contained therein to such agency or authority;
provided that the Agency shall give the Company at least forty-eight (48) hours
prior written notice before so doing. The Company acknowledges that the Agency
cannot control or otherwise assure the truthfulness or accuracy of the
environmental reports, and that the release of the environmental reports, or any
information contained therein, to prospective bidders at any foreclosure sale of
the Facility may have a material and adverse effect upon the amount which a
party may bid at such sale. The Company agrees that the Agency shall not have
any liability whatsoever as a result of delivering any or all of the
environmental reports or any information contained therein to any third party if
done in good faith, and the Company hereby releases and forever discharges the
Agency from any and all claims, damages, or causes of action arising out of,
connected with or incidental to the delivery of environmental reports.

 

- 42 -

--------------------------------------------------------------------------------

 

 

Section 13.3     Survival Provision. Notwithstanding anything to the contrary
contained herein, the representations, warranties, covenants and
indemnifications of the Company contained in this Article XIII shall survive any
termination, conveyance, assignment, subleasing or defeasance of any right,
title or interest of the Company in and to the Facility or in, to or under the
Lease Agreement.

 

ARTICLE XIV
MISCELLANEOUS

 

Section 14.1     Notices. All notices, certificates and other communications
hereunder shall be in writing and shall be either delivered personally or sent
by certified mail, return receipt requested, or delivered by any national
overnight express delivery service (in each case, postage or delivery charges
paid by the party giving such communication) addressed as follows or to such
other address as any party may specify in writing to the other:

 

To the Agency:

 

Town of Islip Industrial Development Agency

40 Nassau Avenue

Islip, New York 11751

Attention:     Executive Director

 

With a copy to:

 

Islip Town Attorney’s Office

40 Nassau Avenue

Islip, New York 11751

Attention:     Michael A. Brandi, Esq.

 

To the Company:

 

FAE Holdings 411519R, LLC

355 South Technology Drive

Central Islip, New York 11722

Attention:     Glen Charles, CFO

 

- 43 -

--------------------------------------------------------------------------------

 

 

With a copy to:

 

CVD Equipment Corporation

355 South Technology Drive

Central Islip, New York 11722

Attention:     Martin Teitelbaum, Esq.

 

Notice by mail shall be effective when delivered but if not yet delivered shall
be deemed effective at 12:00 p.m. on the third Business Day after mailing with
respect to certified mail and one Business Day after mailing with respect to
overnight mail.

 

Copies of all notices given either to the Agency or to the Company shall also be
sent to any Lender, if such Lender shall have delivered written instructions to
the Agency and the Company with the address of such Lender pursuant to Section
12.4 hereof.

 

Section 14.2     Binding Effect. This Lease Agreement shall inure to the benefit
of and shall be binding upon the parties and their respective successors and
assigns.

 

Section 14.3     Severability. In the event any provision of this Lease
Agreement shall be held illegal, invalid or unenforceable by any court of
competent jurisdiction, such holding shall not invalidate or render
unenforceable any other provision hereof.

 

Section 14.4     Amendments, Changes and Modifications. This Lease Agreement may
not be amended, changed, modified, altered or (except pursuant to Section 10.2
hereof) terminated except in a writing executed by the parties hereto.

 

Section 14.5     Execution of Counterparts. This Lease Agreement may be executed
in several counterparts, each of which shall be an original and all of which
shall constitute but one and the same instrument.

 

Section 14.6     Applicable Law. This Lease Agreement shall be governed
exclusively by the applicable laws of the State without regard or reference to
its conflict of laws principles.

 

Section 14.7     List of Additional Equipment; Further Assurances. Upon the
Completion Date with respect to the Facility and the installation of all of the
Equipment therein, the Company shall prepare and deliver to the Agency, a
schedule listing all of the Equipment not previously described in this Lease
Agreement. If requested by the Agency, the Company shall thereafter furnish to
the Agency, within sixty (60) days after the end of each calendar year, a
schedule listing all of the Equipment not theretofore previously described
herein or in the aforesaid schedule.

 

Section 14.8     Survival of Obligations. This Lease Agreement shall survive the
performance of the obligations of the Company to make the payments required by
Section 4.3, and all indemnities shall survive the foregoing and any termination
or expiration of this Lease Agreement.

 

- 44 -

--------------------------------------------------------------------------------

 

 

Section 14.9     Table of Contents and Section Headings Not Controlling. The
Table of Contents and the headings of the several Sections in this Lease
Agreement have been prepared for convenience of reference only and shall not
control or affect the meaning of or be taken as an interpretation of any
provision of this Lease Agreement.

 

Section 14.10    Waiver of Trial by Jury. The parties do hereby expressly waive
all rights to trial by jury on any cause of action directly or indirectly
involving the terms, covenants or conditions of this Lease Agreement or the
Facility or any matters whatsoever arising out of or in any way connected with
this Lease Agreement.

 

(Remainder of Page Intentionally Left Blank - Signature Pages Follow)

 

- 45 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Agency and the Company have caused this Lease Agreement
to be executed in their respective names by their duly authorized
representatives, all as of the day and year first above written.

 

 

 

TOWN OF ISLIP INDUSTRIAL

DEVELOPMENT AGENCY

                    By:    

  Name: William G. Mannix     Title: Executive Director  

 

 

STATE OF NEW YORK

)

 

: SS.:

COUNTY OF NASSAU

)

 

On the ___ day of November in the year 2017, before me, the undersigned,
personally appeared William G. Mannix, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument, and acknowledged to me that he executed the same in
his capacity, and that by his signature on the instrument, the individual, or
the person or entity on behalf of which the individual acted, executed the
instrument.

 

 

        Notary Public  

 

 

 

 

Signature Page to Lease Agreement

Page 1 of 2

--------------------------------------------------------------------------------

 

 

  FAE Holdings 411519R, LLC                     By:    

  Name:     Title:  

 

 

STATE OF NEW YORK

)

 

: SS.:

COUNTY OF NASSAU

)

 

On the ___ day of November in the year 2017, before me, the undersigned,
personally appeared _____________________, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument, and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person or entity on behalf of which the individual acted,
executed the instrument.

 

 

        Notary Public  

 

 

 

 

Signature Page to Lease Agreement

Page 2 of 2

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Legal Description of Real Property

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Equipment

 

All Eligible Items acquired, constructed, renovated or installed and/or to be
acquired, constructed, renovated or installed by or on behalf of the Company, in
connection with the completion of the Town of Islip Industrial Development
Agency’s FAE Holdings 411519R, LLC/CVD Equipment Corporation 2017 Facility
located at 355 South Technology Drive, Central Islip, New York 11722, and leased
to the Company pursuant to the Lease Agreement.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

PILOT Schedule

 

Formula for In-Lieu-of-Taxes Payment: Town of Islip (including any existing
incorporated village and any village which may be incorporated after the date
thereof, within which the facility is wholly or partially located), Central
Islip Union Free School District, Suffolk County and appropriate Special
Districts.

 

Definitions

 

Normal Tax Due = Those payments for taxes and assessments, and other special ad
valorem levies, special assessments and service charges against real property
located in the Town of Islip (including any existing incorporated village or any
village which may be incorporated after the date hereof, within which the
Facility is wholly or partially located) which are or may be imposed for special
improvements or special district improvements, that the Company would pay
without exemption.

 

Formula

 

Year

2017/2018

100% Normal Tax Due on the Taxable Assessed Value of $280,000

2018/2019

100% Normal Tax Due on the Taxable Assessed Value of $280,000

2019/2020

100% Normal Tax Due on the Taxable Assessed Value of $280,000

2020/2021

100% Normal Tax Due on the Taxable Assessed Value of $280,000

2021/2022

100% Normal Tax Due on the Taxable Assessed Value of $280,000

2022/2023

100% Normal Tax Due on the Taxable Assessed Value of $354,260

2023/2024

100% Normal Tax Due on the Taxable Assessed Value of $428,520

2024/2025

100% Normal Tax Due on the Taxable Assessed Value of $502,780

2025/2026

100% Normal Tax Due on the Taxable Assessed Value of $577,040

2026/2027

100% Normal Tax Due on the Taxable Assessed Value of $651,300

2027/2028

100% Normal Tax Due on the Taxable Assessed Value of $725,560

2028/2029

100% Normal Tax Due on the Taxable Assessed Value of $799,820

2029/2030

100% Normal Tax Due on the Taxable Assessed Value of $874,080

2030/2031

100% Normal Tax Due on the Taxable Assessed Value of $948,340

And thereafter: 100% Normal Tax Due on the Full Assessed Value

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

Mortgage Requirements

 

Any Mortgage or related document which shall be entered into by the Agency and
the Company shall contain the following required provisions:

 

Non-Recourse and Hold Harmless Provisions to be included in the Lender’s
Mortgage

 

Section ___. No Recourse Against Agency. The general credit of the Agency is not
obligated or available for the payment of this Mortgage. The Mortgagee will not
look to the Agency or any principal, member, director, officer or employee of
the Agency with respect to the indebtedness evidenced by this Mortgage or any
covenant, stipulation, promise, agreement or obligation contained herein. In
enforcing its rights and remedies under this Mortgage, the Mortgagee will look
solely to the mortgaged premises and/or the Company for the payment of the
indebtedness secured by this Mortgage and for the performance of the provisions
hereof. The Mortgagee will not seek a deficiency or other money judgment against
the Agency or any principal, member, director, officer or employee of the Agency
and will not institute any separate action against the Agency by reason of any
default that may occur in the performance of any of the terms and conditions of
this Mortgage or the Loan Documentation. This agreement on the part of the
Mortgagee shall not be construed in any way so as to effect or impair the lien
of this Mortgage or the Mortgagee’s right to foreclose hereunder as provided by
law or construed in any way so as to limit or restrict any of the rights or
remedies of the Mortgagee in any foreclosure proceedings or other enforcement of
payment of the indebtedness secured hereby out of and from the security given
therefor. All covenants, stipulations, promises, agreements and obligations are
the Agency’s and not of any member, director, officer, employee or agent (except
the Company) of the Agency in his or her individual capacity, and no recourse
shall be had for the payment of the principal of any debt or interest thereon or
for any claim based thereon or hereunder against any member, director, officer,
employee or agent (except the Company) of the Agency or any natural person
executing this Mortgage on behalf of the Agency. No covenant contained herein
shall be deemed to constitute a debt of the State of New York or the Town of
Islip, Suffolk County and neither the State of New York nor the Town of Islip,
Suffolk County shall be liable on any covenant contained herein, nor shall any
obligations hereunder be payable out of any funds of the Agency.

 

Section ___. Hold Harmless Provisions. The Company agrees that the Agency, its
directors, members, officers, agents (except the Company) and employees shall
not be liable for and agrees to defend, indemnify, release and hold the Agency,
its director, members, officers, agents (except the Company) and employees
harmless from and against any and all (i) liability for loss or damage to
property or injury to or death of any and all persons that may be occasioned by,
directly or indirectly, any cause whatsoever pertaining to the Facility or
arising by reason of or in connection with the use thereof or under this
Mortgage, or (ii) liability arising from or expense incurred by the Project Work
or the Agency’s acquiring, owning and leasing of the Facility, including without
limiting the generality of the foregoing, all claims arising from the breach by
the Company of any of its covenants contained herein and all causes of action
and reasonable attorneys’ fees (whether by reason of third party claims or by
reason of the enforcement of any provision of the Mortgage (including, without
limitation, this Section)) and any other expenses incurred in defending any
claims, suits or actions which may arise as a result of the foregoing, provided
that any such losses, damages, liabilities or expenses of the Agency are not
incurred or do not result from the gross negligence or intentional or willful
wrongdoing of the Agency or any of its directors, members, officers, agents
(except the Company) or employees. The foregoing indemnities shall apply
notwithstanding the fault or negligence on the part of the Agency, or any of its
members, directors, officers, agents, or employees and irrespective of the
breach of a statutory obligation or the application of any rule of comparative
or apportioned liability. The foregoing indemnities are limited only to the
extent of any prohibitions imposed by law, and upon the application of such
prohibition by the final judgment or decision of a competent court of law, the
remaining provisions of these indemnities shall remain in full force and effect.

 

Exhibit D-1

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding any other provisions of this Mortgage, the obligations
of the Company pursuant to this Section ___ shall remain in full force and
effect after the termination of this Mortgage until the expiration of the period
stated in the applicable statute of limitations during which a claim, cause of
action or prosecution relating to the matters herein described may be brought
and payment in full or the satisfaction of such claim, cause of action or
prosecution relating to the matters herein described and the payment of all
reasonable expenses and charges incurred by the Agency, or its respective
members, directors, officers, agents (except the Company) and employees,
relating to the enforcement of the provisions herein specified.

 

(c)     In the event of any claim against the Agency or its members, directors,
officers, agents (except the Company) or employees by any employee or contractor
of the Company or anyone directly or indirectly employed by any of them or
anyone for whose acts any of them may be liable, the obligations of the Company
hereunder shall not be limited in any way by any limitation on the amount or
type of damages, compensation, disability benefits or other employee benefit
acts.

 

Section ___.     Recordation of Mortgage. The Agency covenants that it will
record or cause this Mortgage to be duly recorded in all offices where
recordation thereof is necessary.

 

Section___.     Termination of Lease Agreement. Upon the termination of the
Lease Agreement for any reason whatsoever, and at the sole cost and expense of
the Company, the Mortgagee shall prepare, execute and deliver to the Agency and
the Company, and the Agency and the Company shall execute, any documents
necessary to amend the Mortgage to remove the Agency as a party thereto.

 

Exhibit D-2

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

FORM OF SALES TAX AGENT AUTHORIZATION LETTER

 

SALES TAX AGENT AUTHORIZATION LETTER

 

EXPIRATION DATE: November [__], 2017

 

ELIGIBLE LOCATION:

 

355 South Technology Drive, Central Islip, New York 11722

                                                                         
___________ __, 201_

 

TO WHOM IT MAY CONCERN

 

 

Re:

Town of Islip Industrial Development Agency

(FAE Holdings 411519R, LLC/CVD Equipment Corporation 2017 Facility)

 

Ladies and Gentlemen:

 

The Town of Islip Industrial Development Agency (the “Agency”), by this notice,
hereby advises you as follows:

 

1.     Pursuant to a certain Amended and Restated Lease and Project Agreement,
dated as of November 1, 2017 (the “Lease Agreement”), between the Agency and FAE
Holdings 411519R, LLC, a limited liability company duly organized and validly
existing under the laws of the State of New York, having its principal office at
355 South Technology Drive, Central Islip, New York (the “Company”), the Agency
has authorized the Company to act as its agent in connection with the Facility
described therein located at the Eligible Location described above. Certain
capitalized terms used herein and not defined shall have the respective meanings
given to such terms in the Lease Agreement.

 

2.     Upon the Company’s request, the Agency has appointed [insert name of
Agent] (the “Agent”), pursuant to this Sales Tax Agent Authorization Letter (the
“Sales Tax Agent Authorization Letter”) to act as the Agency’s agent for the
purpose of effecting purchases exempt from sales or use tax in accordance with
the terms, provisions of this Sales Tax Agent Authorization Letter and the Lease
Agreement. The Agent should review the definitions of Eligible Items and
Ineligible Items in Schedule A hereto with respect to the scope of Sales Tax
Exemption provided under the Lease Agreement and hereunder.

 

3.     The effectiveness of the appointment of the Agent as an agent of the
Agency is expressly conditioned upon the execution by the Agency of New York
State Department of Taxation and Finance Form ST-60 “IDA Appointment of Project
Operator or Agent” (“Form ST-60”) to evidence that the Agency has appointed the
Agent as its agent (the form of which is to be completed by Agent and the
Company). Pursuant to the exemptions from sales and use taxes available to the
Agent under this Sales Tax Agent Authorization Letter, the Agent shall avail
itself of such exemptions when purchasing eligible materials and services in
connection with the Facility and shall not include such taxes in its contract
price, bid or reimbursable costs, as the case may be.

 

Exhibit E-1

--------------------------------------------------------------------------------

 

 

4.     The Agent acknowledges that the executed Form ST-60 shall not serve as a
sales or use tax exemption certificate or document. No agent or project operator
may tender a copy of the executed Form ST-60 to any person required to collect
sales tax as a basis to make such purchases exempt from tax. No such person
required to collect sales or use taxes may accept the executed Form ST-60 in
lieu of collecting any tax required to be collected. THE CIVIL AND CRIMINAL
PENALTIES FOR MISUSE OF A COPY OF FORM ST-60 AS AN EXEMPTION CERTIFICATE OR
DOCUMENT OR FOR FAILURE TO PAY OR COLLECT TAX SHALL BE AS PROVIDED IN THE TAX
LAW. IN ADDITION, THE USE BY AN AGENT, THE COMPANY, OR OTHER PERSON OR ENTITY OF
SUCH FORM ST-60 AS AN EXEMPTION CERTIFICATE OR DOCUMENT SHALL BE DEEMED TO BE,
UNDER ARTICLES TWENTY EIGHT AND THIRTY SEVEN OF THE TAX LAW, THE ISSUANCE OF A
FALSE OR FRAUDULENT EXEMPTION CERTIFICATE OR DOCUMENT WITH THE INTENT TO EVADE
TAX.

 

5.     As agent for the Agency, the Agent agrees that it will present to each
seller or vendor a completed and signed NYSDTF Form ST-123 “IDA Agent or Project
Operator Exempt Purchase Certificate” or such additional or substitute form as
is adopted by NYSDTF for use in completing purchases that are exempt from Sales
and Use Taxes (“Form ST-123”) for each contract, agreement, invoice, bill or
purchase order entered into by the Agent, as agent for the Agency, for the
construction, repair and equipping of the Facility. Form ST-123 requires that
each seller or vendor accepting Form ST-123 identify the Facility on each bill
and invoice and invoice for purchases and indicate on the bill or invoice that
the Agency or Agent or Company, as project operator of the Agency, was the
purchaser. For the purposes of indicating who the purchaser is, each bill or
invoice should state, “I, [Company/Agent], certify that I am duly appointed
agent of the Town of Islip Industrial Development Agency and that I am
purchasing the tangible personal property or services for use in the [Facility
Name] located at [Address], Suffolk County, New York, IDA Project Number [__].”
The Agent shall complete Form ST-123 as follows: (i) the “Project information”
section of Form ST-123 should be completed using the name and address of the
Facility as indicated on the Form ST-60 used to appoint the Agent; (ii) the date
that the Agent was appointed as an agent should be completed using the date of
the Agent’s Sales Tax Agent Authorization Letter; and (iii) the “Exempt
purchases” section of Form ST-123 should be completed by marking “X” in box “A”
only.

 

6.     The Agent agrees to comply with the terms and conditions of the Lease
Agreement. The Agent must retain for at least six (6) years from the date of
expiration of its contract copies of (a) its contract with the Company to
provide services in connection with the Facility, (b) all contracts, agreements,
invoices, bills or purchases entered into or made by such Agent using the Letter
of Authorization for Sales Tax Exemption, and (c) the executed Form ST-60
appointing the Agent as an agent of the Agency, and shall make such records
available to the Agency upon reasonable notice. This provision shall survive the
expiration or termination of this Sales Tax Agent Authorization Letter.

 

7.     In order to assist the Company in complying with its obligation to file
New York State Department of Taxation and Finance Form ST-340 “Annual Report of
Sales and Use Tax Exemptions Claimed by Agent/Project Operator of Industrial
Development Agency/Authority” (“Form ST-340”), the Agent covenants and agrees
that it shall file semi-annually with the Company and the Agency (no later than
January 15th and July 15th of each calendar year in which it has claimed sales
and use tax exemptions in connection with the Facility) a written statement of
all sales and use tax exemptions claimed by such Agent for the preceding
six-month period (ending on June 30th or December 31st, as applicable) in
connection with the Facility by completing and submitting to the Company and the
Agency the Sales Tax Registry attached hereto as Schedule B. If the Agent fails
to comply with the foregoing requirement, the Agent shall immediately cease to
be the agent for the Agency in connection with the Facility (such agency
relationship being deemed to be immediately revoked) without any further action
of the parties, the Agent shall be deemed to have automatically lost its
authority to make purchases as agent for the Agency, and shall desist
immediately from all such activity.

 

Exhibit E-2

--------------------------------------------------------------------------------

 

 

8.       The Agent agrees that if it fails to comply with the requirements for
sales and use tax exemptions, as described in this Sales Tax Agent Authorization
Letter, it shall pay any and all applicable Company Sales Tax Savings and any
interest and penalties thereon. This provision shall survive the expiration or
termination of this Sales Tax Agent Authorization Letter.

 

9.        Special Provisions Relating to State Sales Tax Savings.     

 

(a)     The Agent covenants and agrees to comply, and to cause each of its
contractors, subcontractors, persons or entities to comply, with the
requirements of General Municipal Law Sections 875(1) and (3) (the “Special
Provisions”), as such provisions may be amended from time to time. In the event
of a conflict between the other provisions of this Sales Tax Agent Authorization
Letter or the Lease Agreement and the Special Provisions, the Special Provisions
shall control.

 

(b)     The Agent acknowledges and agrees that pursuant to General Municipal Law
Section 875(3) the Agency shall have the right to recover, recapture, receive,
or otherwise obtain from the Agent State Sales Tax Savings taken or purported to
be taken by the Agent or any other person or entity acting on behalf of the
Agent to which Agent or the Company is not entitled or which are in excess of
the Maximum Company Sales Tax Savings Amount or which are for property or
services not authorized or taken in cases where the Company, any Agent or any
other person or entity acting on behalf of the Company or the Agent failed to
comply with a material term or condition to use property or services in the
manner required by this Sales Tax Agent Authorization Letter or the Lease
Agreement. The Company shall, and shall require each Agent and any other person
or entity acting on behalf of the Company, to cooperate with the Agency in its
efforts to recover, recapture, receive, or otherwise obtain such State Sales Tax
Savings and shall promptly pay over any such amounts to the Agency that it
requests. The failure to pay over such amounts to the Agency shall be grounds
for the Commissioner of the New York State Department of Taxation and Finance
(the “Commissioner”) to assess and determine State Sales and Use Taxes due from
the Company under Article Twenty-Eight of the New York State Tax Law, together
with any relevant penalties and interest due on such amounts.

 

10.      Subject to the provisions of Section 9 hereof, in the event that the
Agent shall utilize the Sales Tax Exemption in violation of the provisions of
the Lease Agreement or this Sales Tax Agent Authorization Letter, the Agent
shall promptly deliver notice of same to the Company and the Agency, and the
Agent shall, upon demand by the Agency, pay to or at the direction of the Agency
a return of sales or use tax exemptions in an amount equal to all such
unauthorized sales or use tax exemptions together with interest at the rate of
twelve percent (12%) per annum compounded daily from the date and with respect
to the dollar amount for which each such unauthorized sales or use tax exemption
was availed of by the Agent.

 

Exhibit E-3

--------------------------------------------------------------------------------

 

 

11.      Upon request by the Agency with reasonable notice to the Agent, the
Agent shall make available at reasonable times to the Agency all such books,
records, contracts, agreements, invoices, bills or purchase orders of the Agent,
and require all appropriate officers and employees of the Agent to respond to
reasonable inquiries by the Agency as shall be necessary (y) to indicate in
reasonable detail those costs for which the Agent shall have utilized the Sales
Tax Exemption and the dates and amounts so utilized, and (z) to permit the
Agency to determine any amounts owed by the Agent under Section 10.

 

12.      By execution of this Sales Tax Agent Authorization Letter, the Agent
agrees to accept the terms hereof and represent and warrant to the Agency that
the use of this Sales Tax Agent Authorization Letter by the Agent is strictly
for the purposes stated herein.

 

13.      The Agent acknowledges that this Sales Tax Agent Authorization Letter
will terminate on the date (the “Termination Date”) that is the earlier of (i)
the Expiration Date referred to above, and (ii) the expiration or termination of
the Lease Agreement. Upon the Termination Date, the agency relationship between
the Agency and the Agent shall terminate.

 

(Remainder of Page Intentionally Left Blank -Signature Page Follows)

 

Exhibit E-4

--------------------------------------------------------------------------------

 

 

The signature of a representative of the Agent where indicated below will
indicate that the Agent accepted the terms hereof.

 

 

TOWN OF ISLIP INDUSTRIAL

DEVELOPMENT AGENCY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ACCEPTED AND AGREED TO BY:          

 

[AGENT]

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule A

 

To

SALES TAX AGENT AUTHORIZATION LETTER

 

Set forth below is a description of items that are eligible for the Sales Tax
Exemption

 

Eligible Items shall mean the following items of personal property and services,
but excluding any Ineligible Items, with respect to which the Agent shall be
entitled to claim a Sales Tax Exemption in connection with the Facility:

 

 

(i)

purchases of materials, goods, personal property and fixtures and supplies that
will be incorporated into and made an integral component part of the Facility;

 

 

(ii)

purchases or leases of any item of materials, goods, machinery, equipment,
furniture, furnishings, trade fixtures and other tangible personal property
having a useful life of one year of more;

 

 

(iii)

with respect to the eligible items identified in (ii) above: purchases of
freight, installation, maintenance and repair services required in connection
with the shipping, installation, use, maintenance or repair of such items;
provided that maintenance shall mean the replacement of parts or the making of
repairs;

 

 

(iv)

purchases of materials, goods and supplies that are to be used and substantially
consumed in the course of construction or renovation of the Facility (but
excluding fuel, materials or substances that are consumed in the course of
operating machinery and equipment or parts containing fuel, materials or
substances where such parts must be replaced whenever the substance is
consumed); and

 

 

(v)

leases of machinery and equipment solely for temporary use in connection with
the construction or renovation of the Facility.

 

Ineligible Items shall mean the following items of personal property and
services with respect to which the Agent shall not be entitled to claim a Sales
Tax Exemption in connection with the Facility:

 

 

(i)

vehicles of any sort, including watercraft and rolling stock;

 

 

(ii)

personalty having a useful life of one year or less;

 

 

(iii)

any cost of utilities, cleaning services or supplies or other ordinary operating
costs;

 

 

(iv)

ordinary office supplies such as pencils, paper clips and paper;

 

 

(v)

any materials or substances that are consumed in the operation of machinery;

 

 

(vi)

equipment or parts containing materials or substances where such parts must be
replaced whenever the substance is consumed; and

 

 

(vii)

maintenance of the type as shall constitute janitorial services.

 

 

--------------------------------------------------------------------------------

 

 

Schedule B

 

To

SALES TAX AGENT AUTHORIZATION LETTER

 

SALES TAX REGISTRY

 

Please Complete:     REPORTED PERIOD: SEMI-ANNUAL PERIOD FROM [JANUARY 1][JULY
1], 201__ to [JUNE 30][DECEMBER 31], 201__

 

Description

of Item (incl.

Serial #,if

applicable)

Location

of Item

Dollar

Amount

Vendor

Description

Date of

Payment

Purchase order or

invoice number

Sales

Tax

Savings

                                                                               
                                                                         

 

TOTAL SALES TAX SAVINGS REALIZED DURING THE SEMI-ANNUAL REPORTED PERIOD:

 

 

Certification: I, the undersigned, an authorized officer or principal owner of
the company identified below, hereby certify to the best of my knowledge and
belief that all information contained in this report is true and complete. The
information reported in this form includes all Company Sales Tax Savings
realized by the company identified below and its principals, affiliates,
tenants, subtenants, contractors and subcontractors. This form and information
provided pursuant hereto may be disclosed to the Town of Islip Industrial
Development Agency (“TOIIDA”), and may be disclosed by TOIIDA in connection with
the administration of the programs by TOIIDA; and, without limiting the
foregoing, such information may be included in reports or disclosure required by
law.

 

Name of Agent: ________________________________________________________

 

Signature By: __________________________________________________________

 

Name (print): __________________________________________________________

 

Title: _________________________________________________________________

 

Date: _________________________________________________________________

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

Sales Tax Registry

 

Please Complete:    REPORTED PERIOD: ANNUAL PERIOD FROM JULY 1, 201__ to JUNE
30, 201__

Description

of Item

(incl. Serial

#,if

applicable)

Location

of Item

Dollar

Amount

Vendor

Description

Date of

Payment

Purchase order or

invoice number

Sales

Tax

Savings

SEMI-ANNUAL PERIOD FROM JULY 1, [____] to DECEMBER 31, [____]

                                                                     

TOTAL SALES TAX SAVINGS REALIZED DURING THE SEMI-ANNUAL PERIOD FROM JULY 1,
[____] to DECEMBER 31, [____]:

 

SEMI-ANNUAL PERIOD FROM JANUARY 1, [____] to JUNE 30, [____]

                                                                     

TOTAL SALES TAX SAVINGS REALIZED DURING THE SEMI-ANNUAL PERIOD FROM JANUARY 1,
[____] to JUNE 30, [____]:

  TOTAL SALES TAX SAVINGS REALIZED DURING THE ANNUAL REPORTED PERIOD:  

Certification: I, the undersigned, an authorized officer or principal owner of
the Company, hereby certify to the best of my knowledge and belief that all
information contained in this report is true and complete. The information
reported in this form includes all Company Sales Tax Savings realized by the
Company below and its principals, affiliates, tenants, subtenants, contractors,
subcontractors and any other person or entity pursuant to the LETTER OF
AUTHORIZATION FOR SALES TAX EXEMPTION issued to the Company, and any SALES TAX
AGENT AUTHORIZATION LETTER issued to any other person or entity at the direction
of the Company, by the Town of Islip Industrial Development Agency (“TOIIDA”).
This form and information provided pursuant hereto may be disclosed by TOIIDA in
connection with the administration of the programs by TOIIDA; and, without
limiting the foregoing, such information may be included in reports or
disclosure required by law.

 

Company Name: ______________________________________________________

 

Signature By: _________________________________________________________

 

Name (print): _________________________________________________________

 

Title: ________________________________________________________________

 

Date: ________________________________________________________________

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

Construction Wage Policy

 

Town of Islip Industrial Development Agency

 

The purpose of the Town of Islip Industrial Development Agency is to provide
benefits that reduce costs and financial barriers to the creation and to the
expansion of business and enhance the number of jobs in Islip.

 

The Agency has consistently sought to ensure that skilled and fair paying
construction jobs for local residents are encouraged in projects receiving
financial assistance from the Agency and that local vendors be used during the
construction process.

 

It is the intent of the Agency that the economic activity created by Agency
assisted projects during the construction process primarily benefits local
residents and vendors.

 

 

I.

The following shall be the policy of the Town of Islip Industrial Development
Agency for all applicants for financial assistance:

 

II.

 

 

(A)

Employ 90% of the construction workers for the project from within Nassau or
Suffolk Counties.

 

 

(B)

Purchase 90% of the building materials from within the bi-County region.

 

In the event that any of these conditions cannot be met, the applicant shall
submit to the Agency an explanation as to the reasons for its failure or
inability to comply with such conditions. Furthermore, this policy may be
waived, in the sole and final discretion of the Agency, in the event that the
applicant demonstrates to the Agency special circumstances or economic hardship
to justify a waiver to be in furtherance of the purposes and goals of the Town
of Islip Industrial Development Agency.

 

5

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

Exceptions to Representations and Warranties of Company

 

 

 

[None.]

 

6

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

Form of Tenant Agency Compliance Agreement

 

THIS TENANT AGENCY COMPLIANCE AGREEMENT, dated as of ________, 20__, is between
the TOWN OF ISLIP INDUSTRIAL DEVELOPMENT AGENCY, a public benefit corporation of
the State of New York, having its office at 40 Nassau Avenue, Islip, New York
11751 (the “Agency”), and _______________________, a [banking corporation]
[business corporation] [general partnership] [limited liability company]
[limited liability partnership] [limited partnership] duly organized and validly
existing under the laws of the State of ________ having its principal office at
_____________________________________ (the “Tenant”).

 

R E C I T A L S

 

WHEREAS, the Agency was created by Chapter 47 of the Laws of 1974 of the State
of New York, as amended, pursuant to Title 1 of Article 18-A of the General
Municipal Law of the State of New York (collectively, the “Act”); and

 

WHEREAS, the Agency has agreed to provide assistance to FAE Holdings 411519R,
LLC, a New York limited liability company (the “Company”) and CVD Equipment
Corporation, a New York business corporation (the “Sublessee”), in the
acquisition, construction and equipping of an approximately 120,000 square foot
building (the “Improvements” and the “Equipment”), on approximately 8.0 acres of
land located at 355 South Technology Drive, Central Islip, Suffolk County, New
York (the “Land”; and together with the Improvements and the Equipment, the
“Facility”), which Facility is leased by the Agency to the Company and subleased
by the Company to the Sublessee and used by the Sublessee as a manufacturing
facility to process surface treatments or films and coatings on various product
lines in its business as a manufacturer of equipment and materials for the
semiconductor industry (the “Project”); and

 

WHEREAS, the Agency leased the Facility to the Company pursuant to the Amended
and Restated Lease and Project Agreement, dated as of November 1, 2017 (the
“Lease Agreement”), by and between the Agency and the Company; and

 

WHEREAS, the Company intends to sublease a portion of the Facility to be used as
___________ (the “Demised Premises”) to the Tenant pursuant to a [Tenant Lease
Agreement], dated as of ___________, 20__ (the “Tenant Lease Agreement”), by and
between the Company and the Tenant, which may be amended from time to time.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I
REPRESENTATIONS AND COVENANTS OF TENANT

 

Section 2.1     Representations and Covenants of Tenant. The Tenant makes the
following representations and covenants as the basis for the undertakings on its
part herein contained:

 

7

--------------------------------------------------------------------------------

 

 

(a)     The Tenant is a [banking corporation] [business corporation] [general
partnership] [limited liability company] [limited liability partnership]
[limited partnership] duly organized and validly existing under the laws of the
State of __________ [and authorized to transact business in the State of New
York], and in good standing under the laws of the State of New York,[and the
State of [____]] and has full legal right, power and authority to execute,
deliver and perform this Tenant Agency Compliance Agreement. This Tenant Agency
Compliance Agreement has been duly authorized, executed and delivered by the
Tenant.

 

(b)     To the best of the Tenant’s knowledge, neither the execution and
delivery of this Tenant Agency Compliance Agreement nor the consummation of the
transactions contemplated hereby nor the fulfillment of or compliance with the
provisions hereof will conflict with or result in a breach of or constitute a
default under any of the terms, conditions or provisions of any law or ordinance
of the State or any political subdivision thereof, the Tenant’s organizational
documents, as amended, or any restriction or any agreement or instrument to
which the Tenant is a party or by which it is bound.

 

(c)     Any and all leasehold improvements undertaken by the Tenant with respect
to the Demised Premises and the design, acquisition, construction, renovation,
equipping and operation thereof by the Tenant will conform in all material
respects with all applicable zoning, planning, building and environmental laws,
ordinances, rules and regulations of governmental authorities having
jurisdiction over the Facility. The Tenant shall defend, indemnify and hold
harmless the Agency from any liability or expenses, including reasonable
attorneys’ fees, resulting from any failure by the Tenant to comply with the
provisions of this subsection.

 

(d)     The Tenant Agency Compliance Agreement constitutes a legal, valid and
binding obligation of the Tenant enforceable against the Tenant in accordance
with its terms.

 

(e)     Under penalty of perjury, the Tenant certifies that it is in substantial
compliance with all local, state, and federal tax, worker protection and
environmental laws, rules and regulations.

 

ARTICLE II
INSURANCE

 

Section 2.1     Insurance Required. At all times throughout the Lease Term, the
Tenant shall, at its sole cost and expense, maintain or cause to be maintained
insurance against such risks, and for such amounts, as are customarily insured
against by businesses of like size and type and shall pay, as the same become
due and payable, all premiums with respect thereto. Such insurance shall
include, without limitation, the following (but without duplication of insurance
provided by the Company pursuant to the Lease Agreement covering the same risks
and insured(s)):

 

(a)     Insurance against loss or damage by fire, lightning and other casualties
customarily insured against, with a uniform standard extended coverage
endorsement, such insurance to be in an amount not less than the full
replacement value of the completed Improvements, exclusive of footings and
foundations, as determined by a recognized appraiser or insurer selected by the
Tenant, but in no event less than $1,000,000. During the construction of the
Facility, such policy shall be written in the so-called “Builder’s Risk
Completed Value Non-Reporting Form” and shall contain a provision granting the
insured permission to complete and/or occupy.

 

8

--------------------------------------------------------------------------------

 

 

(b)          Workers’ compensation insurance, disability benefits insurance and
each other form of insurance that the Tenant is required by law to provide,
covering loss resulting from injury, sickness, disability or death of employees
of the Tenant or any permitted sublessee who are located at or assigned to the
Facility. This coverage shall be in effect from and after the date any such
employees first occupy the Facility.

 

(c)          Insurance protecting the Agency and the Tenant against loss or
losses from liability imposed by law or assumed in any written contract
(including the contractual liability assumed by the Tenant under Section 3.2
hereof) or arising from personal injury, including bodily injury or death, or
damage to the property of others, caused by an accident or other occurrence,
with a limit of liability of not less than $1,000,000 (combined single limit for
personal injury, including bodily injury or death, and property damage), and
blanket excess liability coverage, in an amount not less than $5,000,000
combined single limit or equivalent, protecting the Agency and the Tenant
against any loss or liability or damage for personal injury, including bodily
injury or death, or property damage. This coverage shall also be in effect
during any construction or renovation period with respect to the Demised
Premises.

 

(d)          During any construction period with respect to the Demised Premises
(and for at least one year thereafter in the case of Products and Completed
Operations as set forth below), the Tenant shall cause the general contractor to
carry liability insurance of the type and providing the minimum limits set forth
below:

 

 

(i)

Workers’ compensation and employer’s liability with limits in accordance with
applicable law.

 

 

(ii)

Comprehensive general liability providing coverage for:

 

Premises and Operations

Products and Completed Operations

Owners Protective

Contractors Protective

Contractual Liability

Personal Injury Liability

Broad Form Property Damage

(including completed operations)

Explosion Hazard

Collapse Hazard

Underground Property Damage Hazard

 

9

--------------------------------------------------------------------------------

 

 

Such insurance shall have a limit of liability of not less than $1,000,000
(combined single limit for personal injury, including bodily injury or death,
and property damage).

 

 

(iii)

Business auto liability, including all owned, non-owned and hired autos, with a
limit of liability of not less than $1,000,000 (combined single limit for
personal injury, including bodily injury or death, and property damage).

 

 

(iv)

Excess “umbrella” liability providing liability Insurance in excess of the
coverages in (i), (ii) and (iii) above with a limit of not less than $5,000,000.

 

 

Section 2.2

Additional Provisions Respecting Insurance.

 

(a)     All insurance required by this Tenant Agency Compliance Agreement shall
be procured and maintained in financially sound and generally recognized
responsible insurance companies authorized to write such insurance in the State
and selected by the entity required to procure the same. The company issuing the
policies required by Section 2.1(a) hereof shall be rated “A” or better by A.M.
Best Co., Inc. in Best’s Key Rating Guide. Such insurance may be written with
deductible amounts comparable to those on similar policies carried by other
companies engaged in businesses similar in size, character and other respects to
those in which the procuring entity is engaged. All policies of insurance
required by Section 2.1 hereof shall provide for at least thirty (30) days prior
written notice to the Agency of the restriction, cancellation or modification
thereof. The policy evidencing the insurance required by Section 2.1(c) hereof
shall name the Agency as an additional insured. All policies evidencing the
insurance required by Section 2.1 (d)(ii) and (iv) shall name the Agency and the
Tenant as additional insureds.

 

(b)     The certificate of insurance required by Section 2.1(c) hereof shall be
delivered to the Agency on or before the date hereof. A copy of the certificates
of insurance required by Section 2.1(d)(ii) and (iv) hereof shall be delivered
to the Agency on or before the commencement of any construction or renovation of
the Demised Premises. The Tenant shall deliver to the Agency before the first
Business Day of each calendar year thereafter a certificate dated not earlier
than the immediately preceding month reciting that there is in full force and
effect, with a term covering the current year of the Tenant’s insurance policy,
insurance of the types and in the amounts required by Section 2.1 hereof and
complying with the additional requirements of Section 2.2(a) hereof. Prior to
the expiration of each such policy or policies, the Tenant shall furnish to the
Agency and any other appropriate Person a new policy or policies of insurance or
evidence that such policy or policies have been renewed or replaced or are no
longer required by this Tenant Agency Compliance Agreement. The Tenant shall
provide such further information with respect to the insurance coverage required
by this Tenant Agency Compliance Agreement as the Agency may from time to time
reasonably require.

 

Section 2.3     Application of Net Proceeds of Insurance. The Net Proceeds of
the insurance carried pursuant to the provisions of Section 2.1(c) and (d)
hereof shall be applied toward extinguishment or satisfaction of the liability
with respect to which such insurance proceeds may be paid. The Net Proceeds of
the insurance carried pursuant to the provisions of Section 2.1(a) hereof shall
be applied in accordance with the provisions of the Tenant Lease Agreement.

 

10

--------------------------------------------------------------------------------

 

 

Section 2.4     Right of Agency to Pay Insurance Premiums. If the Tenant fails
to maintain or cause to be maintained any insurance required to be maintained by
Section 2.1 hereof, the Agency may pay or cause to be paid the premium for such
insurance. No such payment shall be made by the Agency until at least ten (10)
days shall have elapsed since notice shall have been given by the Agency to the
Tenant. No such payment by the Agency shall affect or impair any rights of the
Agency hereunder arising in consequence of such failure by the Tenant. The
Tenant shall, on demand, reimburse the Agency for any amount so paid pursuant to
this Section, together with interest thereon from the date of payment of such
amount by the Agency.

 

ARTICLE III
SPECIAL COVENANTS

 

Section 3.1     No Warranty of Condition or Suitability by Agency. THE AGENCY
HAS MADE AND MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER, EITHER EXPRESS OR
IMPLIED, WITH RESPECT TO THE MERCHANTABILITY, CONDITION, FITNESS, DESIGN,
OPERATION OR WORKMANSHIP OF ANY PART OF THE FACILITY, ITS FITNESS FOR ANY
PARTICULAR PURPOSE, THE QUALITY OR CAPACITY OF THE MATERIALS IN THE FACILITY, OR
THE SUITABILITY OF THE DEMISED PREMISES FOR THE PURPOSES OR NEEDS OF THE TENANT
OR THE EXTENT TO WHICH FUNDS AVAILABLE TO THE TENANT WILL BE SUFFICIENT TO PAY
THE COST OF COMPLETION OF THE DEMISED PREMISES. THE TENANT ACKNOWLEDGES THAT THE
AGENCY IS NOT THE MANUFACTURER OF THE EQUIPMENT NOR THE MANUFACTURER’S AGENT NOR
A DEALER THEREIN. THE TENANT, ON BEHALF OF ITSELF IS SATISFIED THAT THE DEMISED
PREMISES IS SUITABLE AND FIT FOR PURPOSES OF THE TENANT. THE AGENCY SHALL NOT BE
LIABLE IN ANY MANNER WHATSOEVER TO THE TENANT OR ANY OTHER PERSON FOR ANY LOSS,
DAMAGE OR EXPENSE OF ANY KIND OR NATURE CAUSED, DIRECTLY OR INDIRECTLY, BY THE
PROPERTY OF THE FACILITY OR THE USE OR MAINTENANCE THEREOF OR THE FAILURE OF
OPERATION THEREOF, OR THE REPAIR, SERVICE OR ADJUSTMENT THEREOF, OR BY ANY DELAY
OR FAILURE TO PROVIDE ANY SUCH MAINTENANCE, REPAIRS, SERVICE OR ADJUSTMENT, OR
BY ANY INTERRUPTION OF SERVICE OR LOSS OF USE THEREOF OR FOR ANY LOSS OF
BUSINESS HOWSOEVER CAUSED.

 

11

--------------------------------------------------------------------------------

 

 

Section 3.2     Hold Harmless Provisions.

 

(a)     The Tenant agrees that the Agency and its directors, members, officers,
agents (except the Company) and employees shall not be liable for, and agrees to
defend, indemnify, release and hold the Agency and its directors, members,
officers, agents and employees harmless from and against, any and all
(i) liability for loss or damage to Property or injury to or death of any and
all Persons that may be occasioned by, directly or indirectly, any cause
whatsoever pertaining to the Demised Premises or to common areas or other
portions of the Facility to which the Tenant has regular access (such areas,
together with the Demised Premises, are hereinafter referred to as the “Tenant
Premises”), or arising by reason of or in connection with the occupation or the
use thereof or the presence of any Person or Property on, in or about the Tenant
Premises, and (ii) liability arising from or expense incurred in connection with
the Agency’s participation in the subleasing of the Demised Premises to the
Tenant, including, without limiting the generality of the foregoing, all claims
arising from the breach by the Tenant of any of its covenants contained herein,
the exercise by the Tenant of any authority conferred upon it pursuant to this
Tenant Agency Compliance Agreement and all causes of action and reasonable
attorneys’ fees (whether by reason of third party claims or by reason of the
enforcement of any provision of this Tenant Agency Compliance Agreement
(including without limitation this Section) or any other documents delivered by
the Agency in connection with this Tenant Agency Compliance Agreement), and any
other expenses incurred in defending any claims, suits or actions which may
arise as a result of any of the foregoing, to the extent that any such losses,
damages, liabilities or expenses of the Agency are not incurred and do not
result from the gross negligence or intentional or willful wrongdoing of the
Agency or any of its directors, members, agents or employees. Except as
otherwise provided herein, the foregoing indemnities shall apply notwithstanding
the fault or negligence in part of the Agency, or any of its members, directors,
officers, agents or employees, and irrespective of the breach of a statutory
obligation or the application of any rule of comparative or apportioned
liability. The foregoing indemnities are limited only to the extent of any
prohibitions imposed by law, and upon the application of any such prohibition by
the final judgment or decision of a competent court of law, the remaining
provisions of these indemnities shall remain in full force and effect.

 

(b)     Notwithstanding any other provisions of this Tenant Agency Compliance
Agreement, the obligations of the Tenant pursuant to this Section shall remain
in full force and effect after the termination of this Tenant Agency Compliance
Agreement until the expiration of the period stated in the applicable statute of
limitations during which a claim, cause of action or prosecution relating to the
matters herein described may be brought, and payment in full or the satisfaction
of such claim, cause of action or prosecution relating to the matters herein
described and the payment of all expenses and charges incurred by the Agency or
its members, directors, officers, agents and employees relating to the
enforcement of the provisions herein specified.

 

(c)     In the event of any claim against the Agency or its members, directors,
officers, agents or employees by any employee or contractor of the Tenant or
anyone directly or indirectly employed by any of them or anyone for whose acts
any of them may be liable, the obligations of the Tenant hereunder shall not be
limited in any way by any limitation on the amount or type of damages,
compensation, disability benefits or other employee benefit acts.

 

Section 3.3     Right to Inspect Demised Premises. The Agency and its duly
authorized agents shall have the right at all reasonable times and upon
reasonable prior written notice to inspect the Demised Premises.

 

12

--------------------------------------------------------------------------------

 

 

Section 3.4     Qualification as Project.

 

(a)     The Tenant will not take any action, or fail to take any action, which
action or failure to act would cause the Facility not to constitute a “project”
as such quoted term is defined in the Act. Without limiting the generality of
the foregoing, the Tenant will in no event use the Demised Premises in such a
way as to cause or permit the Facility to be used in violation of
Section 862(2)(a) of the Act.

 

(b)     The occupation of the Demised Premises has not and will not result in
the removal of a facility or plant of the Tenant from one area of the State to
another area of the State or in the abandonment of one or more plants or
facilities of the Tenant located within the State.

 

Section 3.5     Compliance with Orders, Ordinances, Etc.

 

(a)     The Tenant, throughout the Lease Term, agrees that it will promptly
comply, and cause any sublessee of the Tenant or occupant of the Demised
Premises which is occupying the Demised Premises by permission of the Tenant to
comply, with all statutes, codes, laws, acts, ordinances, orders, judgments,
decrees, injunctions, rules, regulations, permits, licenses, authorizations,
directions and requirements, ordinary or extraordinary, which now or at any time
hereafter may be applicable to the Facility or the Demised Premises, or to the
acquisition, construction and equipping of the Demised Premises, or to any use,
manner of use or condition of the Facility or any part of the Demised Premises,
of all federal, state, county, municipal and other governments, departments,
commissions, boards, courts, authorities, officials and officers having
jurisdiction of the Facility or any part thereof, and companies or associations
insuring the premises.

 

(b)     The Tenant shall keep or cause the Demised Premises to be kept free of
Hazardous Substances. Without limiting the foregoing, the Tenant shall not cause
or permit the Demised Premises to be used to generate, manufacture, refine,
transport, treat, store, handle, dispose, transfer, produce or process Hazardous
Substances, except in compliance with all applicable federal, state and local
laws or regulations, nor shall the Tenant cause or permit, as a result of any
intentional or unintentional act or omission on the part of the Tenant or any of
its contractors, subcontractors or tenants, a release of Hazardous Substances
onto the Facility or onto any other property. The Tenant shall comply with, and
ensure compliance by all of its contractors, subcontractors and subtenants with,
all applicable federal, state and local environmental laws, ordinances, rules
and regulations, whenever and by whomever triggered, and shall obtain and comply
with, and ensure that all of its contractors, subcontractors and subtenants
obtain and comply with, any and all approvals, registrations or permits required
thereunder. The Tenant shall (i) conduct and complete all investigations,
studies, sampling and testing and all remedial, removal and other actions
necessary to clean up and remove all Hazardous Substances released, stored,
generated or used by it on, from or affecting the Demised Premises (A) in
accordance with all applicable federal, state and local laws, ordinances, rules,
regulations and policies, (B) to the satisfaction of the Agency, and (C) in
accordance with the orders and directives of all federal, state and local
governmental authorities; and (ii) defend, indemnify and hold harmless the
Agency, its employees, agents, officers, members and directors, from and against
any claims, demands, penalties, fines, liabilities, settlements, damages, costs
or expenses of whatever kind or nature, known or unknown, contingent or
otherwise, arising out of, or in any way related to (A) the presence, disposal,
release or threatened release of any Hazardous Substances which are on, from or
affecting the soil, water, vegetation, buildings, personal property, persons,
animals or otherwise, (B) any bodily injury, personal injury (including wrongful
death) or property damage (real or personal) arising out of or related to such
Hazardous Substances, (C) any lawsuit brought or threatened, settlement reached,
or government order relating to such Hazardous Substances, or (D) any violation
of laws, orders, regulations, requirements or demands of government authorities,
or of any policies or requirements of the Agency, which are based upon or in any
way related to such Hazardous Substances, and in all cases which result from the
intentional or unintentional act or omission of the Tenant or any of its
contractors, subcontractors or subtenants, including, without limitation,
reasonable attorney and consultant fees, investigation and laboratory fees,
court costs and litigation expenses. The provisions of this Section shall be in
addition to any and all other obligations and liabilities the Tenant may have to
the Agency at common law and shall survive the transactions contemplated herein.

 

13

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding the provisions of subsections (a) and (b) above, the
Tenant may in good faith contest the validity or the applicability of any
requirement of the nature referred to in such subsections (a) and (b) by
appropriate legal proceedings conducted in good faith and with due diligence. In
such event, the Tenant may fail to comply with the requirement or requirements
so contested during the period of such contest and any appeal therefrom, unless
the Agency shall notify the Tenant that, by failure to comply with such
requirement or requirements, the Facility or any part thereof may be subject to
loss, penalty or forfeiture, in which event the Tenant shall promptly take such
action with respect thereto or provide such security as shall be reasonably
satisfactory to the Agency. If at any time the then existing use or occupancy of
the Demised Premises shall, pursuant to any zoning or other law, ordinance or
regulation, be permitted only so long as such use or occupancy shall continue,
the Tenant shall use reasonable efforts not to cause or permit such use or
occupancy by the Tenant to be discontinued without the prior written consent of
the Agency, which consent shall not be unreasonably withheld.

 

(d)     Notwithstanding the provisions of this Section, if, because of a breach
or violation of the provisions of subsection (a) or (b) above (without giving
effect to subsection (c)), the Agency or any of its members, directors,
officers, agents or employees shall be threatened with a fine, liability,
expense or imprisonment, then, upon notice from the Agency, the Tenant shall
immediately provide legal protection or pay an amount or post a bond in an
amount necessary, in the opinion of the Agency and of its members, directors,
officers, agents and employees, to the extent permitted by applicable law, to
remove the threat of such fine, liability, expense or imprisonment.

 

(e)     Notwithstanding any provisions of this Section, the Agency retains the
right to defend itself in any action or actions which are based upon or in any
way related to such Hazardous Substances. In any such defense of itself, the
Agency shall select its own counsel, and any and all costs of such defense,
including, without limitation, reasonable attorney and consultant fees,
investigation and laboratory fees, court costs and litigation expenses, shall be
paid by the Tenant.

 

14

--------------------------------------------------------------------------------

 

 

Section 3.6     Agreement to Provide Information. Annually, the Tenant shall
provide the Agency with a certified statement and documentation (i) enumerating
the FTE jobs, by category, retained and/or created at the Facility as a result
of the Agency’s financial assistance and (ii) indicating the fringe benefits and
salary averages or ranges for such categories of FTE jobs created and/or
retained.1 The Tenant further agrees to provide and certify or cause to be
provided and certified whenever requested by the Agency any other information
concerning the Tenant, its respective finances, its respective operations, its
respective employment and its affairs necessary to enable the Agency to make any
report required by law, governmental regulation, including, without limitation,
any reports required by the Act, the Public Authorities Accountability Act of
2005, or the Public Authorities Reform Act of 2009, each as amended from time to
time, or any other reports required by the New York State Authority Budget
Office or the Office of the State Comptroller, or any of the Agency Documents or
Tenant Documents. Such information shall be provided within thirty (30) days
following written request from the Agency.

 

Section 3.7     Employment Opportunities; Notice of Jobs. The Tenant covenants
and agrees that, in consideration of the participation of the Agency in the
transactions contemplated herein, it will, except as otherwise provided by
collective bargaining contracts or agreements to which it is a party, cause any
new employment opportunities created in connection with the Demised Premises to
be listed with the New York State Department of Labor, Community Services
Division and with the administrative entity of the service delivery area created
pursuant to the Job Training Partnership Act (PL 97-300), as superseded by the
Workforce Innovation and Opportunity Act (PL. 113-128), in which the Facility is
located (collectively, the “Referral Agencies”). The Tenant also agrees that it
will, except as otherwise provided by collective bargaining contracts or
agreements to which it is a party, first consider for such new employment
opportunities persons eligible to participate in federal job training
partnership programs who shall be referred by the Referral Agencies.

 

Section 3.8     Subleasing.

 

(a)          In accordance with Section 862(1) of the Act, the Demised Premises
shall not be occupied by a sublessee whose tenancy would result in the removal
of a facility or plant of the proposed sublessee from one area of the State to
another area of the State or in the abandonment of one or more plants or
facilities of such sublessee located within the State; provided, however, that
neither restriction shall apply if the Agency shall determine:

 

 

(i)

that such occupation of the Demised Premises is reasonably necessary to
discourage the proposed sublessee from removing such other plant or facility to
a location outside the State, or

 

 

(ii)

that such occupation of the Demised Premises is reasonably necessary to preserve
the competitive position of the proposed sublessee in its respective industry.

 

--------------------------------------------------------------------------------

1Cannot be removed or modified; required by GML Section 859-a(6)(b).

 

15

--------------------------------------------------------------------------------

 

 

(b)          The Tenant may not assign the Tenant Lease Agreement or
sub-sublease the Demised Premises without the prior written consent of the
Agency.  Any assignment or sub-sublease shall conform with the restrictions and
requirements set forth in Section 9.3 of the Lease Agreement.

 

Section 3.9      Approval of Tenant Lease Agreement. The Agency hereby approves
the subleasing of the Facility by the Company to the Tenant pursuant to the
terms of the Tenant Lease Agreement.

 

Section 3.10     Definitions. All capitalized terms used in this Tenant Agency
Compliance Agreement and not otherwise defined herein shall have the meanings
assigned thereto in the Schedule of Definitions attached to the Lease Agreement
as Schedule A.

 

Section 3.11     Execution of Counterparts. This Tenant Agency Compliance
Agreement may be executed in several counterparts, each of which shall be an
original and all of which shall constitute but one and the same instrument.

 

(Remainder of Page Intentionally Left Blank – Signature Page Follows)

 

16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Agency and the Tenant have caused this Tenant Agency
Compliance Agreement to be executed in their respective names by their duly
authorized representatives, all as of _____________, 20__.

 

  TOWN OF ISLIP INDUSTRIAL
DEVELOPMENT AGENCY                     By:       Name:       Title:            
          [NAME OF ENTITY]                     By:       Name:       Title:    

 

17

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

SCHEDULE OF DEFINITIONS

 

“Act” means, collectively, Title 1 of Article 18-A of the General Municipal Law
of the State, enacted into law as Chapter 1030 of the Laws of 1969 of the State,
as amended, together with Chapter 47 of the Laws of 1974 of the State, as
amended.

 

“Agency” means (i) the Town of Islip Industrial Development Agency, its
successors and assigns, and (ii) any local governmental body resulting from or
surviving any consolidation or merger to which the Agency or its successors may
be a party.

 

“Agency Documents” means the Lease Agreement and the Agency Compliance
Agreement.

 

“Agency Compliance Agreement” means, collectively, the Original Agency
Compliance Agreement and the Amended and Restated Agency Compliance Agreement.

 

“Agent” shall have the meaning set forth in Section 5.2(d).

 

“Amended Sublease Agreement” means the [Amended Lease Agreement], dated November
[__], 2017, by and between the Company and the Sublessee, as the same may be
amended from time to time.

 

“Amended and Restated Agency Compliance Agreement” means the Amended and
Restated Agency Compliance Agreement, dated as of November 1, 2017, by and
between the Agency and the Sublessee, as the same may be amended from time to
time.

 

“Approving Resolution” or “Authorizing Resolution” means the resolution adopted
by the Agency on September 19, 2017, authorizing the execution and delivery of
the Amended and Restated Lease Agreement and related documents, as such
resolution may be amended and supplemented from time to time.

 

“Authorized Representative” means, in the case of the Agency, the Chairman, the
Vice Chairman, the Secretary, the Assistant Secretary, the Executive Director or
any member or officer of the Agency and such additional persons as, at the time,
are designated to act on behalf of the Agency; in the case of the Company, the
members and such additional persons as, at the time, are designated to act on
behalf of the Company; and, in the case of the Sublessee, the President, Vice
President, Treasurer, Secretary or any officer  and such additional persons as,
at the time, are designated to act on behalf of the Sublessee.

 

“Bill of Sale” means the Bill of Sale, dated the closing date with respect to
the Original Lease Agreement, given by the Company to the Agency with respect to
the Equipment, as the same may be amended from time to time.

 

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions in New York, New York, or any city in which
the principal office of the Lender, if any, is located are authorized by law or
executive order to remain closed.

 

Schedule A-1

--------------------------------------------------------------------------------

 

 

“Closing Date” means November [__], 2017.

 

“Company” means FAE Holdings 411519R, LLC, a limited liability company organized
and validly existing under the laws of the State of New York and its successors
and assigns.

 

“Company Documents” means the Bill of Sale, the Lease Agreement and the Sublease
Agreement.

 

“Company Sales Tax Savings” means all Sales Tax Exemption savings realized by or
for the benefit of the Company, including any savings realized by any Agent on
behalf of the Company, pursuant to this Lease Agreement and each Sales Tax Agent
Authorization Letter issued in connection with the Facility.

 

“Condemnation” means the taking of title to, or the use of, Property under the
exercise of the power of eminent domain by any governmental entity or other
Person acting under governmental authority.

 

“Construction Period” means the period beginning on the earlier of (a) Closing
Date and (b) the date of commencement of any Project Work of the Facility, and
ending on the completion date of such Project Work.

 

“Disposal” has the same meaning as given to that term in the Solid Waste
Disposal Act as amended by the Resource Conservation and Recovery Act, (42
U.S.C. Section 6901 et seq.)

 

“Eligible Items” shall mean the following items of personal property and
services, but excluding any Ineligible Items, with respect to which the Company,
the Sublessee and any Agent shall be entitled to claim a Sales Tax Exemption in
connection with the Facility: (i) purchases of materials, goods, personal
property and fixtures and supplies that will be incorporated into and made an
integral component part of the Facility; (ii) purchases or leases of any item of
materials, goods, machinery, equipment, furniture, furnishings, trade fixtures
and other tangible personal property having a useful life of one year or more;
(iii) with respect to the eligible items identified in (ii) above; purchases of
freight, installation, maintenance and repair services required in connection
with the shipping, installation, use, maintenance or repair of such items;
provided that maintenance shall mean the replacement of parts or the making of
repairs; (iv) purchases of materials, goods and supplies that are to be used and
substantially consumed in the course of construction or renovation of the
Facility (but excluding fuel, materials or substances that are consumed in the
course of operating machinery and equipment or parts containing fuel, materials
or substances where such parts must be replaced whenever the substance is
consumed); and (v) leases of machinery and equipment solely for temporary use in
connection with the construction or renovation of the Facility.

 

“Environment” means any water or water vapor, any land, including land surface
or subsurface, air, fish, wildlife, flora, fauna, biota and all other natural
resources.

 

“Environmental Compliance and Indemnification Agreement” means the Amended and
Restated Environmental Compliance and Indemnification Agreement, dated as of
March 1, 2012, by and among the Agency, the Company and the Sublessee.

 

Schedule A-2

--------------------------------------------------------------------------------

 

 

“Environmental Laws” means all federal, state and local environmental, land use,
zoning, health, chemical use, safety and sanitation laws, statutes, ordinances
and codes relating to the protection, preservation or remediation of the
Environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations, written and published policies,
guidelines, decisions, orders and directives of federal, state and local
governmental agencies and authorities with respect thereto.

 

“Environmental Permits” means all permits, licenses, approvals, authorizations,
consents or registrations required by any applicable Environmental Law in
connection with the ownership, construction, renovation, equipping, use and/or
operation of the Facility, for the storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances or the sale, transfer or conveyance of the Facility.

 

“Equipment” means all machinery, equipment and other personal property used and
to be used in connection with the Facility as described in Exhibit B to the
Lease Agreement.

 

“Event of Default” means (a) when used with respect to the Lease Agreement, any
of the events defined as Events of Default by Section 10.1 of the Lease
Agreement, and (b) when used with respect to any Mortgage, any of the events
defined as Events of Default in such Mortgage.

 

“Facility” means, collectively, the Land, the Improvements and the Equipment,
leased to the Company pursuant to the Lease Agreement.

 

“Form ST-60” shall mean NYSDTF Form ST-60 “IDA Appointment of Project Operator
or Agent” or such additional or substitute form as is adopted by NYSDTF to
report the appointment of project operators or agents with respect to industrial
development agency transactions.

 

“Form ST-123” shall mean NYSDTF Form ST-123 “IDA Agent or Project Operator
Exempt Purchase Certificate” or such additional or substitute form as is adopted
by NYSDTF for use in completing purchases that are exempt for Sales and Use
Taxes with respect to industrial development agency transactions.

 

“Form ST-340” shall mean NYSDTF Form ST-340 “Annual Report of Sales and Use Tax
Exemptions Claimed by Agent/Project Operator of Industrial Development
Agency/Authority” or such additional or substitute form as is adopted by NYSDTF
to report Company Sales Tax Savings with respect to industrial development
agency transactions.

 

“FTE” shall have the meaning set forth in Section 8.11 of the Lease Agreement.

 

“Hazardous Substance” means, without limitation, any flammable, explosive,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum constituents, petroleum
products, methane, hazardous materials, hazardous wastes, hazardous or toxic
substances or related materials, pollutants, or toxic pollutants, as defined in
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended (42 U.S.C. Sections 9601, et seq.), the Resource Conservation
and Recovery Act, as amended (42 U.S.C. Sections 6901, et seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), the
Toxic Substances Control Act, as amended (15 U.S.C. Sections 2601, et seq.), the
Federal Water Pollution Control Act, as amended (33 U.S.C. Sections 1251 et
seq.), Articles 17 and 27 of the New York State Environmental Conservation Law,
or any other applicable Environmental Law and the regulations promulgated
thereunder.

 

Schedule A-3

--------------------------------------------------------------------------------

 

 

“Improvements” means all those buildings, improvements, structures and other
related facilities (i) affixed or attached to the Land, and (ii) not part of the
Equipment, all as they may exist from time to time.

 

“Independent Accountant” shall mean an independent certified public accountant
or firm of independent certified public accountants selected by the Company and
approved by the Agency (such approval not to be unreasonably withheld or
delayed).

 

“Independent Counsel” means an attorney or attorneys or firm or firms of
attorneys duly admitted to practice law before the highest court of any state of
the United States of America or in the District of Columbia and not a full time
employee of the Agency, the Company.

 

“Ineligible Items” shall mean the following items of personal property and
services with respect to which the Company and any Agent shall not be entitled
to claim a Sales Tax Exemption in connection with the Facility:

 

 

(i)

vehicles of any sort, including watercraft and rolling stock;

 

 

(ii)

personalty having a useful life of one year or less;

 

 

(iii)

any cost of utilities, cleaning services or supplies or other ordinary operating
costs;

 

 

(iv)

ordinary office supplies such as pencils, paper clips and paper;

 

 

(v)

any materials or substances that are consumed in the operation of machinery;

 

 

(vi)

equipment or parts containing materials or substances where such parts must be
replaced whenever the substance is consumed; and

 

 

(vii)

maintenance of the type as shall constitute janitorial services.

 

“Land” means the real property leased by the Agency to the Company pursuant to
the Lease Agreement and more particularly described in Exhibit A attached
thereto.

 

“Lease Agreement” means the Amended and Restated Lease and Project Agreement,
originally dated as of March 1, 2012 and amended and restated as of November 1,
2017 by and between the Agency, as lessor, and the Company, as lessee, with
respect to the Facility, as the same may be amended from time to time.

 

“Lease Term” means the duration of the leasehold estate created by the Lease
Agreement as specified in Section 4.2 of the Lease Agreement.

 

Schedule A-4

--------------------------------------------------------------------------------

 

 

“Lender” means any lender making a Loan to the Company to finance in whole or in
part the Project Work, the acquisition and/or development of the Facility or any
portion thereof.

 

“Lien” means any interest in Property securing an obligation owed to a Person,
whether such interest is based on the common law, statute or contract, and
including but not limited to the security interest arising from a mortgage,
encumbrance, pledge, conditional sale or trust receipt or a lease, consignment
or bailment for security purposes. The term “Lien” includes reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases and other similar title exceptions and encumbrances,
including but not limited to mechanics’, materialmen’s, warehousemen’s,
carriers’ and other similar encumbrances, affecting real property. For the
purposes of this definition, a Person shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement
or other arrangement pursuant to which title to the Property has been retained
by or vested in some other Person for security purposes.

 

“Loan” has the meaning ascribed to such term in Section 12.4 of the Lease
Agreement.

 

“Loan Documents” has the meaning ascribed to such term in Section 12.4 of the
Lease Agreement.

 

“Loss Event” has the meaning ascribed to such term in Section 5.4 of the Lease
Agreement.

 

“Maximum Company Sales Tax Savings Amount” shall mean the aggregate maximum
dollar amount of Company Sales Tax Savings that the Company and all Agents
acting on behalf the Company are permitted to receive under this Lease
Agreement, which shall equal $0.00, or such maximum dollar amount as may be
determined by the Agency pursuant to such additional documents as may be
required by the Agency for such increase.

 

“Mortgage” means any mortgage and security agreement granted by the Agency and
the Company to a Lender which grants a mortgage lien on and security interest in
the Facility in favor of the Lender as security for such Lender’s Loan to the
Company.

 

“Mortgage Recording Tax Exemption” has the meaning ascribed to such term in
Section 5.3 of the Lease Agreement.

 

“Net Proceeds” means so much of the gross proceeds with respect to which that
term is used as remain after payment of all expenses, costs and taxes (including
attorneys’ fees) incurred in obtaining such gross proceeds.

 

“NYSDTF” means the New York State Department of Taxation and Finance.

 

“Original Agency Compliance Agreement” means the Agency Compliance Agreement,
dated as of March 1, 2012, by and between the Agency and the Sublessee, as the
same may be amended from time to time.

 

“Original Lease Agreement” means the Lease Agreement, dated as of March 1, 2012,
by and between the Agency and the Company, as the same may be amended from time
to time.

 

Schedule A-5

--------------------------------------------------------------------------------

 

 

“Original Sublease Agreement” means the Lease Agreement, dated as of February 9,
2012, by and between the Company and the Sublessee, as the same may be amended
frm time to time.

 

“Organizational Documents” means (i) in the case of an entity constituting a
limited liability company, the articles of organization or certificate of
formation, and the operating agreement of such entity, (ii) in the case of an
Entity constituting a corporation, the articles of incorporation or certificate
of incorporation, and the by-laws of such entity, and (iii) in the case of an
entity constituting a general or limited partnership, the partnership agreement
of such entity

 

“Permitted Encumbrances” means, with respect to the Facility, (i) exceptions to
title set forth in the Title Report, (ii) Lease Agreement, (iii) utility, access
and other easements and rights-of-way, restrictions and exceptions that do not
materially impair the utility or the value of the Property affected thereby for
the purposes for which it is intended, (iv) mechanics', materialmen's,
warehousemen's, carriers' and other similar Liens which are approved in writing
by the Lender, if any, or its counsel and, if no Lender, then by the Agency or
its counsel, (v) Liens for taxes not yet delinquent, (vi) any Mortgage granted
to a Lender and (vii) purchase money security interests and blanket liens.

 

“Person” or “Persons” means an individual, partnership, limited liability
partnership, limited liability company, corporation, trust or unincorporated
organization, or a government agency, political subdivision or branch thereof.

 

“PILOT Agreement” means the Payment-in-Lieu-of-Tax Agreement, originally dated
as of December 1, 2000, amended and restated as of April 1, 2009, further
amended and restated as of March 1, 2012, and further amended and restated as of
April 1, 2012, by and among the Agency, the Company and the Sublessee.

 

“PILOT Payments” has the meaning ascribed to such term in Section 5.1 of the
Lease Agreement.

 

“Plans and Specifications” means the plans and specifications, if any, for the
Improvements, prepared for the Company and approved by the Agency, as revised
from time to time in accordance with the Lease Agreement.

 

“Project” means the acquisition, construction and equipping of an approximately
120,000 square foot building, on approximately 8.0 acres of land located at 355
South Technology Drive, Central Islip, Suffolk County, New York, which Facility
is used by the Sublessee as a manufacturing facility to process surface
treatments or films and coatings on various product lines in its business as a
manufacturer of equipment and materials for the semiconductor industry.

 

“Project Application Information” means the application and questionnaire
submitted to the Agency on August 3, 2017 by or on behalf of the Company, for
approval by the Agency of the Project, together with all other letters,
documentation, reports and financial information submitted in connection
therewith.

 

“Project Work” means the work, if any, required to complete the Project.

 

Schedule A-6

--------------------------------------------------------------------------------

 

 

“Prime Rate” means (i) if no Lender, the rate designated by The Wall Street
Journal from time to time as its “prime rate”, or (ii) if a Lender exists, the
rate designated by the Lender from time to time as its “prime rate”.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Public Purposes” shall mean the State’s objective to create industrial
development agencies for the benefit of the several counties, cities, villages
and towns in the State and to empower such agencies, among other things, to
acquire, construct, reconstruct, lease, improve, maintain, equip and sell land
and any building or other improvement, and all real and personal properties,
including, but not limited to, machinery and equipment deemed necessary in
connection therewith, whether or not now in existence or under construction,
which shall be suitable for manufacturing, warehousing, research, commercial,
recreation or industrial facilities, including industrial pollution control
facilities, in order to advance job opportunities, health, general prosperity
and the economic welfare of the people of the State and to improve their
standard of living.

 

“Real Property Tax Abatements” has the meaning ascribed to such term in Section
5.4 of the Lease Agreement.

 

“Recaptured Benefits” has the meaning ascribed to such term in Section 5.4 of
the Lease Agreement.

 

“Recapture Event” has the meaning ascribed to such term in Section 5.4 of the
Lease Agreement.

 

“Release” has the meaning given to that term in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C.
Section 9601, et seq.), and the regulations promulgated thereunder.

 

“Sales Tax Agent Authorization Letter” shall mean the Sales Tax Agent
Authorization Letter, substantially in the form set forth in Exhibit E to the
Lease Agreement – “Form of Sales Tax Agent Authorization Letter” and to be
delivered in accordance with Section 5.2(d) of the Lease Agreement.

 

“Sales Tax Exemption” shall mean an exemption from Sales and Use Taxes resulting
from the Agency’s participation in the Facility.

 

“Sales Tax Registry” shall mean the Sales Tax Registry in the form set forth in
Exhibit F.

 

“Sales and Use Taxes” shall mean local and State sales and compensating use
taxes and fees imposed pursuant to Article 28 of the New York State Tax Law, as
the same may be amended from time to time.

 

“Schedule of Definitions” means the words and terms set forth in this Schedule
of Definitions attached to the Lease Agreement, as the same may be amended from
time to time.

 

Schedule A-7

--------------------------------------------------------------------------------

 

 

“SEQR Act” means the State Environmental Quality Review Act and the regulations
thereunder.

 

“Special Provisions” has the meaning ascribed to such term in Section 5.2 of the
Lease Agreement.

 

“State” means the State of New York.

 

“State Sales and Use Taxes” shall mean sales and compensating use taxes and fees
imposed by Article 28 of the New York State Tax Law but excluding such taxes
imposed in a city by Section 1107 or 1108 of such Article 28, as the same may be
amended from time to time.

 

“State Sales Tax Savings” shall mean all Sales Tax Exemption savings relating to
State Sales and Use Taxes realized by or for the benefit of the Company,
including any savings realized by any Agent, pursuant to this Lease Agreement
and each Sales Tax Agent Authorization Letter issued in connection with the
Facility.

 

“Sublease Agreement” means collectively, the Original Sublease Agreement and the
Amended Sublease Agreement.

 

“Sublessee” means CVD Equipment Corporation, a business corporation, organized
and existing under the laws of the State of New York, as sublessee under the
Sublease Agreement, and its successors and assigns.

 

“Sublessee Documents” means the Agency Compliance Agreement and the Sublease
Agreement.

 

“Substitute Facilities” means facilities of substantially the same nature as the
proposed Facility.

 

“Taxes on the Facility” has the meaning ascribed to such term in Section 5.1 of
the Lease Agreement.

 

“Taxing Authorities” has the meaning ascribed to such term in Section 5.1 of the
Lease Agreement.

 

“Tenant Agency Compliance Agreement” means an agreement in the form attached to
the Lease Agreement as Exhibit I between the Agency and a sublessee of the
Facility.

 

“Termination Date” shall mean such date on which the Sales Tax Exemption
authorization may terminate pursuant to the terms and conditions of Section 5.2
of the Lease Agreement.

 

“Title Report” means Certificate of Title No. 42764F issued by Fidelity National
Title Insurance Company of Pennsylvania to the Agency on October 5, 2011 and
redated and recertified on the Closing Date.

 

“Transaction Counsel” means the law firm of Nixon Peabody LLP.

 

Schedule A-8

--------------------------------------------------------------------------------

 

 

“Transaction Documents” means the Agency Documents and the Company Documents.

 

“Unassigned Rights” means the rights of the Agency and moneys payable pursuant
to and under Sections 4.3, 4.4, 5.1, 5.2, 5.4, 6.4(c) and (d), 6.7, 8.1, 8.2,
8.5, 8.7, 8.8, 8.10, 8.11, 9.3, 10.2(a), 10.4, 11.2, 11.3 and 14.8 and Article
XIII of the Lease Agreement.

 

Schedule A-9